                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF NEW MEXICO


ln   re:                                                       Chapter   11
ROMAN CATHOLIC CHURCH OF THE
ARCHDIOCESE OF SANTA FE, a New Mexico
corporation sole,                                              Case No. 18-13027-t11
              Debtor.

CHRISTINE ROMERO,
          Plaintiff (creditor)

V


ARCHDIOCESE OF SANTA FE,
         Defendant Debto




           CREDITOR CHRISTINE ROMERO'S MOTION FOR RELIEF FROM THE
                               AUTOMATIC STAY

           CREDITOR CHRISTINE ROMERO, by and through counsel, respectfully moves the

Court for an order pursuant to 11 U.S.C. S 362(d)(1) for relief from the stay imposed by

operationof lawinRomerov.Archdiocese, etal.,CauseNo. D-101-CV-2017-03131, First

Judicial District Court, State of New Mexico. Relief from the stay would allow the ongoing

litigation against Debtor Archdiocese of Santa Fe, along with claims against another

Defendant, a priest in the Archdiocese, to proceed without delay to judgment. The merits

of Ms. Romero's claims, which Ms. Romero contends are non-dischargeable under 11

U.S.C. S 523(a)(6), should be adjudicated by the state court where the case was filed and

where the issues are intertwined with claims against the other Defendant, Father Larry

Brito.

           Pursuant to Local Rule 9013-1(b), the undersigned has conferred or attempted to

confer with counsel for the debtor Archdiocese of Santa Fe with respect to the relief




Case 18-13027-t11        Doc 79   Filed 01/22/19   Entered 01/22/19 12:30:28 Page 1 of 60
requested herein. This motion is opposed.

          As grounds for her motion, Ms. Romero states the following:

                                          Background

          As noted in her State Court Complaint, attached hereto as Exhibit "'1," Creditor

Christine Romero was a long-time employee of the Archdiocese of Santa Fe, St. Anne

Parish in Santa Fe. Throughout her employment, Ms. Romero maintained an exemplary

work record. Id. fl 4. When Defendant Brito assumed the helm of the parish, he began to

be hostile to Ms. Romero, preferentialto another employee who was her subordinate, and

engaged        in hostile environment sexual harassment that was both subjectively and
objectively offensive. /d.       fllt 6-21. When Ms. Romero protested, Defendant Brito
summarily fired      her. /d. l|fl 21-23. Under controlling law, Defendant Brito's employer,
Debtor Archdiocese, is strictly liable for his illegal conduct. ld. 1124; see a/so Ocana   v.


American Furniture Co.,2004-NMSC-018, 91 P.3d 58.

          ln addition to violating the New Mexico Human Rights Act, Debtor Archdiocese

breached an implied contract of employment that existed between it and Ms. Romero. ld.

11fl   25-35; Counts lV and V.

          Ms. Romero's Complaint alleges intentional, willful, and malicious conduct on the

part of all Defendants, and seeks both punitive and compensatory damages, None of the

claims asserts mere negligence or recklessness.

                                 Facts applicable to the motion

          1   . Ms. Romero became employed by the Archdiocese at St. Anne Parish beginning

on May 3,2004 and continuing until November 22,2016. Complaint fl          1.




                                               -2-



Case 18-13027-t11         Doc 79    Filed 01/22/19   Entered 01/22/19 12:30:28 Page 2 of 60
        2.   Ms. Romero's employer was the Archdiocese of Santa Fe, with the place of

employment being St. Anne Parish, Santa Fe. Exhibit "2."

        3. The employment documents Ms. Romero was required to sign as an employee

included the fraud policy of Debtor Archdiocese. Exhibit "3."

        4.   The only employment application form ever filled out by Ms. Romero was for

employment with Debtor Archdiocese. Exhibit "4."

        5. Ms. Romero's employment benefits flowed through DebtorArchdiocese. Exhibit

'5. "

        6. DebtorArchdiocese hired Ms. Romero,     in the department St.   Anne's. Exhibit "6."

        7.   Ms. Romero was obligated to abide by Debtor Archdiocese's Code of Ethics

which applied to all Archdiocesan personnel; there was no separate Code for St. Anne

Parish. Exhibit "7."

        B. Ms. Romero's employment      status did not change when Debtor Archdiocese

caused St. Anne Parish to become a separate corporation. Affidavit of Christine Romero,

Exhibit "B."

        8.   Debtor Archdiocese was a 'Just cause" employer, meaning that it had a "for

cause" termination policy, and had     a   progressive discipline policy requiring gradual

increases in discipline in the event an employee performed unsatisfactorily. Exhibit "9."

DebtorArchdiocese, according to the terms of its handbook, could only terminate with due

notice except in situation where behavior could be considered totally inappropriate. ld.

Further, Debtor Archdiocese had a progressive discipline policy which required warnings

when job performance did not meet applicable standards. /d.

        9.   By letter dated November 21, 2016 and hand-delivered the next day to Ms.

                                             -3-



Case 18-13027-t11       Doc 79   Filed 01/22/19    Entered 01/22/19 12:30:28 Page 3 of 60
Romero, Defendant Brito summarily fired her, claiming that his style of leadership was in

conflict with Ms. Romero's past employment experiences. Termination letter, attached

hereto as Exhibit "10."

       10. lt is undisputed that Defendant Brito did not fire Ms. Romero for cause.    /d.

       11. lt is undisputed that Defendant Brito fired Ms. Romero abruptly, without
warnings, without claiming that her employee performance was unsatisfactory, and without

giving her the benefit of progressive discipline. ld.



                                          Argument

l.     This Court has discretion under 11 U.S.C. S 362(dX1) to find cause to lift the
       mandatory stay, assessing the totality of the circumstances.

       While one approach when considering a motion to lift the automatic stay can be to

weigh the factors listed in ln re Curtis,40 B.R. 795, 799-800 (Bankr. D. Utah 1984), such

a balancing of factors is not required. "[T]the Court need not consider the Curfis factors

to determine whether "cause" to lift the automatic stay is proper. The Tenth Circuit has not

'set forth a precise framework or exhaustive set of factors for analyzing whether cause

exists."' ln re Kearney,2018 WL 4726002 *3 (Bankr. D. N.M. 2018) (citations omitted).

Rather, while courts can and often look to the Curfis factors for guidance, "[w]hether

'cause'exists depends on the totality of the circumstances." /d. *4, citing ln re R.J Groover

Constr. L.L.C.,411 B.R. 473,477 (Bankr. S.D. Ga. 2008).




                                              -4-



Case 18-13027-t11         Doc 79   Filed 01/22/19   Entered 01/22/19 12:30:28 Page 4 of 60
ll.    The totality of the circumstances in this case suggests that there is cause for
       lifting the stay, and that lifting the stay would be appropriate.

       Looking at the totality of the circumstances here, lifting the stay is an appropriate

course of action. First, the claims in the state forum involve willful and malicious conduct

that intended harm to Christine Romero. "The 'willful element requires both an intentional

act and an intended harm."' ln re Trujillo,20l4 WL 3051919.3 (Bankr. D. N.M. 2014)

(Jakobvitz, J.) (citation omitted). Thus, a willful act is where the debtor desires the

consequences of his actions.        /d. Whether the debtor   intended the injury to occur, and

therefore acted maliciously, depends upon a subjective standard:

       The Tenth Circuit applies a subjective standard in determining whether a
       defendant desired to cause an injury or believed the injury was substantially
       certain to occur... Evidence of the debtor's state of mind may be inferred
       from the surrounding circumstances.

/d. (citations omitted).

Here, the firing was intentional, and given its career and financial implications, this Court

can reasonably infer that Debtor Archdiocese believed injury was substantially likely to

occur. Thus, the non-dischargeability elements of 11 U.S.C. 523(a)(6) are met.

       Second, judicial economy would be better served by a completion of the litigation

in the State Court forum where it started. Significant, though not complete, proceedings

have already taken place. See Docket, Exhibit "11." The presiding State Court judge, the

Honorable Raymond Orliz, has already considered and ruled on certain elements of Ms.

Romero's claim, denying a Rule 12(BXO) motion to dismiss. Exhibit "12." ln addition, lifting

the stay would result in a complete resolution of all issues Ms. Romero joined in the First

Judicial District Court.



                                               -5-



Case 18-13027-t11          Doc 79   Filed 01/22/19   Entered 01/22/19 12:30:28 Page 5 of 60
      Third, Ms. Romero is likely to prevail on the merits. She was an employee of Debtor

Archdiocese. Although she had the protection that termination would be only for cause,

and had the protection of progressive discipline policy, DebtorArchdiocese, acting through

its priest Defendant Brito, fired her when no cause was present and without extending

progressive discipline. Exhibit   10.   Under the circumstances, Ms. Romero is likely to

prevail on her employment claims.

       Fourth, the State Court has the expertise to decide the issues of state law that have

been joined. lndeed, Ms. Romero has not filed any federal claims, relying instead on the

laws of the State of New Mexico forvindication. Where state law issues are to be decided,

a state courtforum is appropriate. See, e.9., ln re Unanue-Casal, 159 B.R,90,96-98

(D.P.R. 1993) (udicial economy favored lifting the stay because the state court had

expertise on non-bankruptcy law and was more familiar with the background of the case).

Litigation in the state court will not interfere with this Court's handling of the bankruptcy.

The litigation in the State Court does not involve bankruptcy law or require the expertise

of a bankruptcy judge. Leaving the adjudication of the merits to the State Court will enable

this Court to focus its attention and expertise on the bankruptcy proceedings. Thus, far

from interfering with the bankruptcy case, allowing the State Court to adjudicate the

pending litigation and establish any liability on the part of the Debtor advances the

bankruptcy case. See, e.9., Ulpiano Unanue-Casal, 159 B.R.              at 99 (allowing the
non-bankruptcy court to determine the parties' liability advanced the bankruptcy case

because it would resolve the creditor's claim).




                                              -6-



Case 18-13027-t11      Doc 79    Filed 01/22/19     Entered 01/22/19 12:30:28 Page 6 of 60
                                      CONCLUSION

      Forthe reasons stated herein, Creditor Christine Romero respectfully requests that

the Court grant her motion in its entirety, lift the automatic stay imposed in Romero            v.


Archdiocese, ef a/., Cause No. D-101-CV-2017-03131, First Judicial District Court, State

of New Mexico, and grant her any other relief that the Court deems just and proper.



                                   Respectfu ly subm itted,
                                               I


                                   O'FRIEL and LEW, P.C.
                                   Attorneys for P la ntiff/C red itor
                                                       i                 C h risti   ne Romero

                                   By:
                                         Pierre Levy, Esq.
                                         P.O. Box 2084
                                         Santa Fe, New Mexico 87504-2084
                                         (505) 982-5e29
                                         p ierre@ ofrie land levy. com




       I hereby certify that the foregoing was served as of the date of filing to counsel of
record through the Court's CM/ECF system.


                                           Pierre Levy, Esq




                                             -7-



Case 18-13027-t11     Doc 79    Filed 01/22/19     Entered 01/22/19 12:30:28 Page 7 of 60
           2.   Ms. Romero's employer was the Archdiocese of Santa Fe, with the place of

employment being St. Anne Parish, Santa Fe. Exhibit "2."

           3. The employment documents Ms. Romero was required to sign as an employee

included the fraud policy of Debtor Archdiocese. Exhibit "3."

           4.   The only employment application form ever filled out by Ms, Romero was for

employment with Debtor Archdiocese. Exhibit "4."

           5. Ms. Romero's employment benefits flowed through DebtorArchdiocese. Exhibit
ltF   t,
 c.

           6. DebtorArchdiocese hired Ms. Romero,    in the department St.   Anne's. Exhibit "6."

           7.   Ms. Romero was obligated to abide by Debtor Archdiocese's Code of Ethics

which applied to all Archdiocesan personnel; there was no separate Code for St. Anne

Parish. Exhibit "7."

           8. Ms. Romero's employment      status did not change when Debtor Archdiocese

caused St. Anne Parish to become a separate corporation. Affidavit of Christine Romero,

Exhibit "8."

           8. Debtor Archdiocese    was a 'Just cause" employer, meaning that it had a "for

cause" termination policy, and had        a progressive discipline policy     requiring gradual

increases in discipline in the event an employee performed unsatisfactorily. Exhibit "9."

DebtorArchdiocese, according to the terms of its handbook, could only terminate with due

notice except in situation where behavior could be considered totally inappropriate. ld.

Further, Debtor Archdiocese had a progressive discipline policy which required warnings

when job performance did not meet applicable standards. /d.

           9.   By letter dated November 21, 2016 and hand-delivered the next day to Ms.

                                               -3-



Case 18-13027-t11         Doc 79    Filed 01/22/19   Entered 01/22/19 12:30:28 Page 8 of 60
Romero, Defendant Brito summarily fired her, claiming that his style of leadership was in

conflict with Ms. Romero's past employment experiences. Termination letter, attached

hereto as Exhibit "l0."

       10. lt is undisputed that Defendant Brito did not fire Ms. Romero for cause.     /d.

       11. lt is undisputed that Defendant Brito fired Ms. Romero abruptly,           without

warnings, without claiming that her employee performance was unsatisfactory, and without

giving her the benefit of progressive discipline. ld.



                                         Argument

l.     This Court has discretion under 11 U.S.C. S 362(dxl ) to find cause to lift the
       mandatory stay, assessing the totality of the circumstances.

       While one approach when considering a motion to lift the automatic stay can be to

weigh the factors listed in ln re Curtis,40 B.R. 795,799-800 (Bankr. D. Utah 1984), such

a balancing of factors is not required. "[T]the Court need not consider the Curtis factors

to determine whether "cause" to lift the automatic stay is proper. The Tenth Circuit has not

'set forth a precise framework or exhaustive set of factors for analyzing whether cause

exists."' ln re Kearney,2018 WL 4726002 *3 (Bankr. D. N.M. 2018) (citations omitted).

Rather, while courts can and often look to the Curfis factors for guidance, "[w]hether

'cause' exists depends on the totality of the circumstances." /d. *4, citing ln re R.J Groover

Constr. L.L.C., 411 B.R. 473,477 (Bankr. S.D. Ga. 2008).




                                             -4-



Case 18-13027-t11      Doc 79    Filed 01/22/19    Entered 01/22/19 12:30:28 Page 9 of 60
ll.    The totality of the circumstances in this case suggests that there is cause for
       lifting the stay, and that lifting the stay would be appropriate.

       Looking at the totality of the circumstances here, lifting the stay is an appropriate

course of action. First, the claims in the state forum involve willful and malicious conduct

that intended harm to Christine Romero. "The'willfulelement requires both an intentional

act and an intended harm."' ln reTrujillo,2014 WL 3051919 *3 (Bankr. D. N.M. 2014)

(Jakobvitz, J.) (citation omitted). Thus, a willful act is where the debtor desires the

consequences of his actions.    ld.   Whether the debtor intended the injury to occur, and

therefore acted maliciously, depends upon a subjective standard:

       The Tenth Circuit applies a subjective standard in determining whether a
       defendant desired to cause an injury or believed the injury was substantially
       certain to occur... Evidence of the debtor's state of mind may be inferred
       from the surrounding circumstances.

/d. (citations omitted).

Here, the firing was intentional, and given its career and financial implications, this Court

can reasonably infer that Debtor Archdiocese believed injury was substantially likely to

occur. Thus, the non-dischargeability elements of 11 U.S.C. 523(a)(6) are met.

       Second, judicial economy would be better served by a completion of the litigation

in the State Court forum where it started. Significant, though not complete, proceedings

have already taken place. See Docket, Exhibit "11." The presiding State Court judge, the

Honorable Raymond Orliz, has already considered and ruled on certain elements of Ms.

Romero's claim, denying a Rule 12(BXO) motion to dismiss. Exhibit "12." ln addition, lifting

the stay would result in a complete resolution of all issues Ms. Romero joined in the First

Judicial District Court.



                                             -5-



Case 18-13027-t11      Doc 79   Filed 01/22/19     Entered 01/22/19 12:30:28 Page 10 of 60
      Third, Ms. Romero is likelyto prevailon the merits. She was an employee of Debtor

Archdiocese. Although she had the protection that termination would be only for cause,

and had the protection of progressive discipline policy, DebtorArchdiocese, acting through

its priest Defendant Brito, fired her when no cause was present and without extending

progressive discipline. Exhibit   10. Under the circumstances, Ms. Romero is likely to
prevail on her employment claims.

       Fourth, the State Court has the expertise to decide the issues of state law that have

been joined. lndeed, Ms. Romero has not filed any federal claims, relying instead on the

laws of the State of New Mexico for vindication. Where state law issues are to be decided,

a state courtforum is appropriate. See, e.9., ln re Unanue-Casal, 159 B.R.90,96-98

(D.P.R. 1993) (udicial economy favored lifting the stay because the state court had

expertise on non-bankruptcy law and was more familiar with the background of the case).

Litigation in the state court will not interfere with this Court's handling of the bankruptcy.

The litigation in the State Court does not involve bankruptcy law or require the expertise

of a bankruptcy judge. Leaving the adjudication of the merits to the State Courtwill enable

this Court to focus its attention and expertise on the bankruptcy proceedings. Thus, far

from interfering with the bankruptcy case, allowing the State Court to adjudicate the

pending litigation and establish any liability on the part of the Debtor advances the

bankruptcy case. See, e.g., Ulpiano Unanue-Casal, 159 B.R.              at 99 (allowing    the

non-bankruptcy court to determine the parties' liability advanced the bankruptcy case

because it would resolve the creditor's claim).




                                             -6-



Case 18-13027-t11     Doc 79    Filed 01/22/19     Entered 01/22/19 12:30:28 Page 11 of 60
                                      CONCLUSION

      Forthe reasons stated herein, Creditor Christine Romero respectfully requests that

the Court grant her motion in its entirety, lift the automatic stay imposed in Romero            v.


Archdiocese, ef a/., Cause No. D-101-CV-2017-03131 , First Judicial District Court, State

of New Mexico, and grant her any other relief that the Court deems just and proper.



                                   Respectfu lly subm itted,
                                   O'FRIEL and LEW, P.C.
                                   Attorneys for P la i ntiff/C red ito r C h risti ne Rome ro

                                   By:
                                         Pierre Levy, Esq
                                         P.O. Box 2084
                                         Santa Fe, New Mexico 87504-2084
                                         (505) e82-5929
                                         pierre@ofrieland levy. com


       I hereby certify that the foregoing was served as of the date of filing to counsel of
record through the Court's CM/ECF system


                                           Pierre Levy, Esq




                                              -7-




Case 18-13027-t11     Doc 79    Filed 01/22/19      Entered 01/22/19 12:30:28 Page 12 of 60
                                                                                     FILED IN MY OFFICE
                                                                                 DISTRICT COURT CLERK
                                                                                    1013112017 1:23:14 PM
                                                                                   STEPHEN T. PACHECO
                                                                                          Francine Lobato


   FIRST JUDICIAL DISTRICT COURT
   STATE OF NEW MEXICO
   COUNTY OF SANTA FE
                                                           D-101-CV-2017-03131

                                                 Case assigned to Thomson, David K.
   CHRISTINE B. ROMERO,

                               Plaintiff,

                V


   ARCHDIOCESE OF SANTA FE
   and LARRY BRITO,

                               Defendants



               NOTICE OF APPEAL FROM A DETERMINATION BY
          THE HUMAN RIGHTS BUREAU, LABOR RELATIONS DIVISION,
                 DEPARTMENT OF WORKFORCE SOLUTIONS,
                                   AND
     COMPLAINT FOR VIOLATIONS  OF THE NEW MEXICO HUMAN RIGHTS ACT,
               BREACH OF IMPLIED EMPLOYMENT CONTRACT,
     BREACH OF THE IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING,
                             ATTORNEY FEES,
                         AND PUNITIVE DAMAGES


          PLAINTIFF, CHRISTINE B. ROMERO, through her attorneys, O'Friel and Levy,

   P.C., by Pierre Levy, Esq., hereby comes forth and brings this Notice of Appeal from a

   determination by the Human Rights Bureau, Labor Relations Division, Department of

   Workforce Solutions, and brings her Complaint for violations of the New Mexico Human

   Rights Act, N.M.S.A. 1978, S 2B-1-1, breach of implied employment contract, breach of

   the implied covenant of good faith and fair dealing, attorney fees, for punitive damages,

   and states as follows:




Case 18-13027-t11     Doc 79    Filed 01/22/19   Entered 01/22/19 12:30:28 Page 13 of 60
                     GENERAL ALLEGATIONS COMMON TO ALL COUNTS

          1.   Plaintiff, Christine B. Romero, at all times material to the allegations of this

   Complaint was and is a resident and citizen of the County of Santa Fe, State of New

   Mexico, and was employed by Defendant Archdiocese of Santa Fe, St. Anne Parish,

   beginning on May 3,2004 and continuing until November 22,2016'

          2.     Defendant, Archdiocese     of Santa Fe, St. Anne Parish is a         religious

   organization associated with and/or part of the Catholic Church. lts principal place of

   business is in the County of Santa Fe, State of New Mexico. Defendant Archdiocese of

   Santa Fe, St. Anne Parish ("Archdiocese") also does business within the County of

   Santa Fe. Defendant Archdiocese is and was, at all times material to the allegations of

   the Notice of Appeal and Complaint, the employer of Plaintiff Christine Romero and

   Defendant Larry Brito ("Brito").

          3,     Defendant Brito is, on information and belief, a resident of the County of

   Santa Fe, a parish priest of the Defendant Archdiocese of Santa Fe, and was at all

   times material     to the allegations of this Complaint       Plaintiff Christine Romero'$

   supervisor.

          4.   From the time of her hire as an employee of Defendant Archdiocese, Plaintiff

   Christine Romero was the Business Manager of St. Anne Parish, Archdiocese of Santa

   Fe. Throughout her employment, Plaintiff Christine Romero maintained an exemplary,
   unblemished, and excellent work record in support of the goals and mission of St. Anne

   Parish and the Archdiocese. Her duties as Business Manager included supervising all

   office staff, including Cindy Martinez, the office manager of St. Anne Parish.



                                                -2-




Case 18-13027-t11       Doc 79    Filed 01/22/19      Entered 01/22/19 12:30:28 Page 14 of 60
          5.   ln June, 2A16, Defendant Archdiocese assigned Defendant Brito to be the

   parish priest at St. Anne Parish. At all times material to the allegations of this Notice of

   Appeal and Complaint, from that time forurard he had direct supervisory authority over

   Plaintiff Christine Romero.

          6.   From the time he started being the parish priest in June,2016, Defendant

   Brito was very friendly with Cindy Martinez, and she was very friendly towards him. ln

   addition, Defendant Brito's attitude was very cooltowards Plaintiff Christine Romero.

          7.   Beginning in July, 2A16, Defendant Brito removed Cindy Martinez from

   Plaintiff Christine Romero's supervision, "to take care of her," which is what he told

   Plaintiff Christine Romero.

          8. Beginning in July, 2016, Plaintiff Christine Romero observed the following
   conduct, behavior, and interactions between Defendant Brito and Cindy Martinez:

   Defendant Brito would show favoritism toward Cindy Martinez, and excessive affection.

   Defendant Brito would frequently communicate with Cindy Martinez, both by voice and

   text, on her personal cell phone. Defendant Brito instructed Plaintiff Christine Romero

   that if she wanted to make an appointment with him, she had to go through Cindy

   Martinez. Defendant Brito would give Ms. Martinez gifts, such as a religious statue,

   some of his living room furniture, and fruit and vegetables from his yard and garden,

   making sure that Plaintiff Christine Romero knew he was giving Cindy Martinez those

   gifts. On at least one occasion, during the work week, Defendant           Brito and Cindy

   Marlinez had lunch together. Defendant Brito also took Cindy Martinez shopping for her

   office area, outside of working hours. Purchasing furniture and taking care of the

   building were the responsibility of Plaintiff Christine Romero as Business Manager, not

                                               -3-




Case 18-13027-t11     Doc 79     Filed 01/22/19      Entered 01/22/19 12:30:28 Page 15 of 60
   Cindy Marlinez. All this behavior affected the terms and conditions of Plaintiff Christine

   Romero'$ employment.

         9.   During this time Defendant Brito never gave Plaintiff Christine Romero any

   gifts. He never went to her house. He never took her shopping. He never had lunch

  with her.

          10.   On another occasion, Defendant Brito closed the entire office so that Cindy

   Martinez could take off from work, when she had limited remaining leave left.

          11. ln addition, Defendant Brito would visit Cindy Martinez at her house
  frequently, and Cindy Martinez visited him in the rectory, several times, even though

  there was no jobrrelated reason for her to be in the rectory.

          12. Defendant Brito would hug Cindy Martinez in the work place frequently,       in

  the presence of Plaintiff Christine Romero and others,

          13^     Defendant Brito shut Plaintiff Christine Romero           off from office
   communications, communicating office information only to Cindy Martinez, which was

   contrary to past practices in the parish and contrary to Plaintiff Christine Romero's job

   responsibilities and duties as business manager. Defendant Brito thus effectively

   prevented Plaintiff Christine Romero from doing her job, affecting the terms and

   conditions of her employment.

          14. ln approximately late July, 2016, Plaintiff Christine Romero told Defendant
   Brito that Cindy Martinez was saying that she loved him and that he was the answer to

   her dreams. Plaintiff Christine Romero also reported to Defendant Brito that Cindy

   Martinez was bragging that she had a close relationship with Defendant Brito, and that



                                              -4-




Case 18-13027-t11     Doc 79    Filed 01/22/19      Entered 01/22/19 12:30:28 Page 16 of 60
   he would go to her house. Plaintiff Christine Romero protested the close relationship

   Defendant Brito had with Christine Romero to her direct supervisor, Defendant Brito.

         15. ln addition, Plaintiff Christine   Romero protested this close relationship, and

  the inappropriate nature of the relationship and the sexual harassment to Defendant

  Archdiocese's Human Resources Director,              on multiple occasions. Each time,
   Defendant Archdiocese did nothing and refused to take prompt remedial action.

         16.    From the time of those communications and these protests forward,

   Defendant Brito's attitude towards Plaintiff Christine Romero changed from being cool to

   being hostile. Examples of this hostility included forbidding her to attend Santo Nifro

  finance council meetings, forbidding her to attend deanery meetings, and forbidding her

  to work with contractors with whom she had worked in the past. Moreover, Defendant

   Brito specifically instructed Plaintiff Christine Romero to hire a contractor where the

   nephew of Cindy Martinez worked. All these actions prevented Plaintiff Christine

   Romero from doing her job and affected the terms and conditions of Plaintiff Christine

   Romero's employment.

          17. ln addition, Defendant Brito forbade Plaintiff Christine Romero to open the
  office, even though this had been her job duty for the past 12 years, and even forbade

   her to turn the office lights on, stating that only Cindy Maftinez could do this. These

  orders prevented Plaintiff Christine Romero from doing her job and affected the terms

  and conditions of Plaintiff Christine Romero's employment.

         18. ln July, 2016, Defendant Brito ordered Plaintiff Christine Romero to obtain a
  "Reserved" sign for Cindy Martinez to park in the parking          lot. As a result and on
   Defendant Brito's orders, Cindy Martinez became the only person in the parish who had

                                                -5-




Case 18-13027-t11    Doc 79     Filed 01/22/19        Entered 01/22/19 12:30:28 Page 17 of 60
   a re$erved parking space, for the 400 parking spaces at the parish. When Plaintiff
   Christine Romero complied with this order, Defendant Brito then berated Plaintiff

   Christine Romero for not putting Cindy Martinez's name on the sign, even though

   Defendant Brito had never ordered Plaintiff Christine Romero to put Cindy Martinez's

   name on the sign.

         19. ln addition to ordering Plaintiff Christine Romero to create a reserved parking

   space for Cindy Martinez, Defendant Brito ordered her to re-stripe the parking spaces

   and to relocate a handicap space so that the Cindy Martinez space would be "in the

   shade."

         2A.   ln   September 2016,     at a   Pastoral Council meeting, Defendant Brito

   deliberately embarrassed Plaintiff Christine Romero by publicly scolding     her.   When

   Plaintiff Christine Romero protested this public scolding, Defendant Brito began to shout

   at her, told her he did not care, and told her to go home and tell her husband about her

   feelings. Plaintiff Christine Romero then protested that Defendant Brito             was

   diminishing her job responsibilities and favoring Cindy Martinez. Defendant Brito firmly

   told Plaintiff Christine Romero that Cindy Martinez spoke with his authority, and yelled

   at Plaintiff Christine Romero that she was jealous of Cindy Martinez,

          21. All of this conduct between Defendant Brito and Cindy Martinez was
   subjectively offensive   to Plaintiff Christine Romero and was objectively offensive and
   inappropriate in the workplace.

         22.   Following Plaintiff Christine Romero's protests of the close and improper

   relationship between Defendant Brito and Cindy Martinez, Defendant Brito summarily

   fired Plaintiff Christine Romero, without cause or reason to do so, shortly before
                                               -6-




Case 18-13027-t11      Doc 79    Filed 01/22/19      Entered 01/22/19 12:30:28 Page 18 of 60
  Thanksgiving,    on November 22, 2016. ln his termination letter, Defendant              Brito

   professed the pretextual reason for the firing that Plaintiff Christine Romero was          in


   conflict with his style of leadership, when the real reason was his retaliation for her

   protest of hostile environment sexual harassment.

           23.   Defendant Brito's retaliatory firing    of Plaintiff Christine   Romero was   a


   tangible employment action.

           24. Employer liability is presumed where there is actionable sexual       harassment

   and the harassing employee has supervisory authority over the victimized employee.

   Further, Defendants' retaliatory firing     of   Plaintiff Christine Romero was tangible

   employment action, so that strict liability attaches and no affirmative defenses are

   allowed. See Ocana v. American Funtiture Co-, 2004-NMSC-018{J26'

           25.   Defendant Archdiocese maintains an employee handbook, called The

   Archdiocese Employee Handbook and Guidelines ("Guidelines"). The Guidelines apply

   to employees located at St. Anne Parish, such as Plaintiff Christine Romero, and are
   part of an implied employment contract between Defendant Archdiocese and Plaintiff

   Christine Romero.

           26. Plaintiff   Christine Romero was a "Regular Employee" as defined in the

   Guidelines.

           27. Conlrary io the Guidelines,   Defendant Brito engaged in behavior designed to

   favor another employee at Romero's expense. Defendant Brito's behavior was geared

   to   break the "spirit" and "empowerment" of Plaintiff Christine Romero. Defendant Brito

   engaged in    a consistent pattern of behavior designed to force Romero out of            her

   employ, contrary to the stated "Mission" of the Parish and the Catholic Church. When
                                                -7-




Case 18-13027-t11      Doc 79    Filed 01/22/19       Entered 01/22/19 12:30:28 Page 19 of 60
   Defendant Brito could not succeed in breaking Plaintiff Christine Romero's spirit, he

   summarily fired her without cause, reason, or justification to do so.

          28.   Disciplinary Procedures for regular employees are contained at Jf N of the

   Guidelines. Such procedures include the promise to apply Progressive Discipline and

   promise Archdiocese employees and Plaintiff Christine Romero, in the event they are to

   be disciplined at work, that the following progressive discipline will be applied, in the

   order represented: 1. An Oral Reprimand,2. Warning notice in writing,3. Warning

   notice and suspension, and, 4. Termination.

          29. The Guidelines    inclu   de 27 examples of misconduct and negligence which

   could warrant discipline.

          30.   Further, the Guidelines at 1l P, TERMINATION POLICY, provide: "The

   Archdiocese of Santa Fe may terminate an employee for just cause."

          31. Further the Guidelines provide: "Termination occurs after all the steps of the
   Disciplinary Procedures (ll-10 N) have been taken."

          32. ln addition, according to the Director of Human Resources for Defendant
   Archdiocese, when terminations occur, Defendant Archdiocese has to follow its policies,

   and Defendant Archdiocese is a just-cause employer. The Archdiocese is always

   concerned that terminations are only for cause and are properly documented.

          33. At no time, during the 12 years of employment with Defendant Archdiocese
   at St. Anne's parish did Romero engage in any of the 27 examples of misconduct and

   negligence which could warrant discipline          or termination under the Guidelines   of

   Defendant Archd iocese.



                                                -8-




Case 18-13027-t11     Doc 79    Filed 01/22/19        Entered 01/22/19 12:30:28 Page 20 of 60
          34. Never during the 12 years of employment at St. Anne's parish did Romero
   receive discipline,   a reprimand, or a warning about her work or attitude that would
  warrant discipline or termination under the Guidelines.

          35. Defendants Brito and the Archdiocese wrongfully and summarily         terminated

   Plaintiff Christine Romero from her employment without cause, warning, progressive

   discipline,   or justification to do so, in violation of the Guidelines of       Defendant

  Archdiocese and New Mexico law.

          36.     Defendants' termination   of Plaintiff Christine Romero was particularly
   callous. Even though Defendant Brito knew as of November 21,2016 that he would fire

   Plaintiff Christine Romero with the approval of Defendant Archdiocese, Defendant Brito

   did not tell her at the end of that day. Rather, Defendant Brito waited until the next day

  to fire Plaintiff Christine Romero so that the firing could be witnessed by the parish staff,

   including Cindy Martinez, thus making a spectacle of her firing to humiliate Plaintiff

   Christine Romero and make himself look imporlant. Defendant Brito uncharitably fired

   Plaintiff Christine Romero right before Thanksgiving, in a punitive, retaliatory, callous,

   and unwarranted action.

          37. Further, Defendant Brito refused to pay severance      pay to Plaintiff Christine

   Romero, contrary to the Archdiocese Guidelines and its policies and procedures.

          38. On May 5, 2017, within 300 days of Defendants' illegal conduct and adverse
  employment actions, Plaintiff Christine Romero timely filed a Charge of Discrimination

  with the State of New Mexico, Department of Workforce Solutions, Labor Relations

   Division, Human Rights Bureau. This Charge of Discrimination was assigned HRB

   Number 17-05-05-0145, was cross-filed with the United States Equal Employment
                                               -9-




Case 18-13027-t11        Doc 79   Filed 01/22/19     Entered 01/22/19 12:30:28 Page 21 of 60
  Opporlunity Commission, as allowed by law, and assigned EEOC Number 388-2017-

  01   359.

              39.   On or about September 13, 2017, the State of New Mexico issued a
   Determination      of No Probable Cause, through a letter sent Certified Mail, Return
   Receipt Requested. This Determination was received by Plaintiff Christine Romero on

  or about September 15,2017.

              4A. This Court has jurisdiction of the subject matter and the parties. Venue is
  proper.in this Cout1.



                                       COUNT I
                         APPE.AL FROM A DETERMINATION BY THE
                    HUMAN RIGHTS BUREAU, LABOR RELATIONS DIVISION,
                        DEPARTMENT OF WORKFORCE SOLUTIONS
                        PURSUANT TO N.M.S.A. 1978, S 28-1-13 (2005)

              41.   Plaintiff Christine Romero incorporates the foregoing allegations of the

  Appeal and Complaint as if fully set forth below, and for her first cause of action against

   Defendants, the Archdiocese and Brito, hereby timely appeals the Determination of No

  Probable Cause in Case Number 17-05-05-0145 , pursuant to N.M.S.A. 1978, S 2B-1-13

  (2005), and states as follows:

              42. At times material to the allegations of this Appeal and Complaint, Defendant
  Brito and the Archdiocese subjected Plaintiff Christine Romero to sexual harassment,

  contrary to law, such harassment affecting the terms and conditions of her employment.

   Plaintiff Christine Romero protested this sexual harassment, thus engaging in protected

  activity.



                                                 -10-




Case 18-13027-t11         Doc 79   Filed 01/22/19   Entered 01/22/19 12:30:28 Page 22 of 60
          43. After Plaintiff Christine Romero engaged in protected activity as allowed by
   law, and because she engaged in such activity, Defendants retaliated against her by

   summarily firing her, such firing being an adverse employment action.

          44.     On or about September 13, 2017, the Human Rights Bureau, Labor
   Relations Division, Department of Workforce Solutions, issued a Determination of No

   Probable Cause in Case No. 17-05-05-0145. This Determination of No Probable Cause

   is attached hereto as Exhibit "1,"

          45.    Plaintiff Christine Romero, pursuant to N.M,S.A. 1978, S 28-1-13 (2005),

   within 90 days from such Determination timely appeals this Determination to this Court.

          46. As a direct and proximate result of the illegal actions of Defendants, Plaintiff
   Christine Romero has suffered damages, in an amount to be shown at trial.



                                          GOUNT II
                  VIOLATIONS OF THE NEW MEXICO HUMAN RIGHTS ACT
                     N.M.S.A. 1978, S 28-1-7 (2004) (sexual harassment)

         47.     Plaintiff Christine Romero incorporates the foregoing allegations of the

   Appeal and Complaint as if fully set forth below, and for her second cause of action

   against Defendants, the Archdiocese and Brito, for sexual harassment in violation of the

   New Mexico Human Rights Act, N.M.S.A. 1978, $ 28-1-7 Q)Aq, states as follows:

         48. At times material to the allegations of this Appeal and Complaint, Defendant
   Brito and the Archdiocese subjected Plaintiff Christine Romero to sexual harassment,

   contrary to   law. No ministerial exception applies that provides immunity for this   illegal

   sexual harassment.



                                               -11-




Case 18-13027-t11      Doc 79    Filed 01/22/19   Entered 01/22/19 12:30:28 Page 23 of 60
            49. On or about September 13,2017, the Human Rights Bureau,                   Labor

   Relations Division, Department of Workforce Solutions, issued a Determination of No

   Probable Cause in Case No. 17-05-05-0145.

            50. Plaintiff Christine Romero, pursuant to N.M.S.A . 1978, S 2B-1-13 (2005),   has

   exhausted her administrative remedies with respect to her claim of sexual harassment

   and within 90 days from such Determination timely appealed this Determination to this

   Court.

            51. As a direct and proximate result of the illegal actions of Defendants, Plaintiff
   Christine Romero has suffered damages, in an amount to be shown at trial.



                                             couNT ilt
                  VIOLATIONS OF THE NEW MEXICO HUMAN RIGHTS ACT
                         N.M.S.A. 1978, S 28-1 -7 (20o4't (retaliation)

            52.   Plaintiff Christine Romero incorporates the foregoing allegations of the

   Appeal and Complaint as if fully set forth below, and for her third cause of action against

   Defendants, the Archdiocese and Brito, for retaliation in violation of the New Mexico

   Human Rights Act, N.M.S.A. 1978, S 28-1 -7 Q}Aq, states as follows:

            53.   Plaintiff Christine Romero had a good faith reasonable belief that the

   conduct of Defendant Brito with Cindy Martinez to which she was subjected was hostile

   environment sexual harassment.

            54. After Plaintiff Christine Romero engaged in protected activity by protesting
   this sexual harassment, and as a direct result of this protest and protected activity,

   Defendants Brito and the Archdiocese retaliated against her by summarily firing her,



                                                - l1-




Case 18-13027-t11       Doc 79    Filed 01/22/19        Entered 01/22/19 12:30:28 Page 24 of 60
   contrary to    law. No ministerial exception applies that provides immunity for this illegal
   retaliation.

           5b.     On or about September 13, 2017, the Human Rights Bureau, Labor
   Relations Division, Department of Workforce Solutions, issued a Determination of No

   Probable Cause in Case No. 17-05-05-0145.

           56. Plaintiff Christine Romero, pursuant to N.M.S.A. 1978,    S 28-1-13 (2005), has

   exhausted her administrative remedies with respect to the retaliation and within 90 days

   from such Determination timely appealed this Determination to this Coutl.

           57. As a direct and proximate result of the illegal actions of Defendants, Plaintiff
   Christine Romero has suffered damages, in an amount to be shown at trial.



                                       COUNT IV
                      BREACH OF IMPLIED CONTRACT OF EMPLOYMENT

           58.    Plaintiff Christine Romero incorporates the foregoing allegations of the

   Appeal and Complaint as if fully set forth below, and for her fourth cause of action, for

   breach of an implied contract of employment against Defendant, the Archdiocese,

   states as follows;

           59. At all times material to the allegations of the Complaint,     there existed an

   implied contract of employment between Plaintiff Christine Romero and Defendant

   Archdiocese, that Plaintiff Christine Romero would be free from unwanted harassment

   and abuse and would be treated with dignity and respect, that she could be fired only for

   cause, and then only after application of the appropriate progressive discipline.




                                                 -1 3-




Case 18-13027-t11        Doc 79    Filed 01/22/19    Entered 01/22/19 12:30:28 Page 25 of 60
          60.   Defendant Archdiocese, individually and acting through Defendant Brito,

   breached this contract.

          61. As a direct and proximate result of this breach, Plaintiff    Christine Romero

   has suffered damages, in an amount to be shown at trial.



                                COUNT V
      BREACH OF THE IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING

          62.   Plaintiff Christine Romero incorporates the foregoing allegations of the

   Appeal and Complaint as if fully set forth below, and for her fifth cause of action, for

   breach of the implied covenant of good faith and fair dealing against Defendant, the

   Archdiocese, states as follows:

          63. As part of the implied contract of employment between Plaintiff Christine
   Romero and Defendant Archdiocese, Defendant Archdiocese had a duty of good faith

   and fair dealing. Every contract in New Mexico imposes a duty of good faith and fair

   dealing, Bogle v. Summlt lnvestment Co., LLC,2AA5-NMCA-024 1[ 16, 137 N.M. 80,

   citing Watsan Truck & Supply Ca. v. Males,1990-NMSC-105, 111 N.M, 57, 60; Gilmare

   v. Duderstadt, 1998-NMCA-086, 1124, 125 N.M. 330. This implied covenant requires

   that neither party do anything that will injure the rights of the other party to receive the

   benefit of the agreement. Bourgeous v. Horizan Healthcare Corp., 1994-NMSC-038,

   117 N.M. 434.

          64.   Defendant Archdiocese, individually and acting through Defendant Brito,

   breached this duty.




                                               -14-




Case 18-13027-t11     Doc 79    Filed 01/22/19     Entered 01/22/19 12:30:28 Page 26 of 60
          65. As a direct and proximate      result of this breach, Plaintiff Christine Romero

   has suffered damages, in an amount to be shown at trial"



                                             COUNT VI
                                         ATTORNEY'S FEES

          66.   Plaintiff Christine Romero incorporates the foregoing allegations of the

   Appeal and Complaint as if fully set fotlh below, and for her sixth cause of action, for

   attorney's fees, states as follows:

          67. The New Mexico Human RightsAct, N.M.S.A. 1978, S 2B-1-13(D) provides
   that the Court may, in its discretion, award attorney fees to the prevailing party in an

   appeal brought under the Act.

          68.   Plaintiff Christine Romero respectfully requests that the Court award her

   such fees as allowed by law.



                                        COUNT VII
                                     PUNITIVE DAMAGES

          69.   Plaintiff Christine Romero incorporates the foregoing allegations of the

   Appeal and Complaint as if fully set forth below, and for her seventh cause of action, for

   punitive damages, states as follows:

          70. The aforesaid    actions of the defendants, and each of them, were willful,

   wanton, reckless, malicious, oppressive, and in bad faith so as to warrant an additional

   award of punitive damages, as allowed by law.




                                               -1 5-




Case 18-13027-t11     Doc 79      Filed 01/22/19       Entered 01/22/19 12:30:28 Page 27 of 60
           WHEREFORE:

           Plaintiff Christine Romero has stated her Notice of Appeal From a Determination

   by the Human Rights Bureau, Labor Relations Division, Department of Workforce

   Solutions, and Complaint for Violations of the New Mexico Human Rights Act, Breach of

   lmplied Employment Contract, Breach of the lmplied Covenant of Good Faith and Fair

   Dealing, Attorney Fees, and Punitive Damages, and respectfully asks the Court to

   award compensatory damages, punitive damages, costs, pre-judgment interest, and

   any other relief the Courl deems just and proper.




   Respectfully Submitted Byl

  O'FRIEL and LEW, P.C..
  Attorneys for Plaintiff Christine B. Romero


   By
        Pierre Levy, Esq.
        P.O. Box 2084
        Santa Fe, New Mexico 87504-2084
        (505) 982-5e2e
        pie rre@okieland levy. com




                                  CERTIFICATE OF SERVICE

          I hereby certify that, pursuant to N.M.S.A. 1978, S 28-1-13(A) a true and correct
  copy the foregoing was mailed, via firs class certified mail return receipt requested, to
        of
  the following person(s) this 31 st day of October , 2017'.


                                Archdiocese of Santa Fe/St. Anne Parish
                                c/o Sara N. Sanchez, Esquire
                                Stelzner, Winter, Warburton, Flores Sanchez & Dawes, P.A

                                                -1   6-




Case 18-13027-t11     Doc 79     Filed 01/22/19       Entered 01/22/19 12:30:28 Page 28 of 60
                             P.O. Box 528
                             Albuquerque, New Mexico 871 03-0528

                             Larry Brito
                             c/o Sara N. Sanchez, Esquire
                             Stelzner, Winter, Warburton, Flores Sanchez & Dawes, P.A
                             P.O. Box 528
                             Albuquerque, New Mexico 87103

                             Jason Dean, Division Director
                             State of New Mexico Department of Workforce Solutions
                             Labor Relations Division
                             Human Rights Bureau
                             1596 Pacheco St., Suite 103
                             Santa Fe, New Mexico 87505-3979



                                                   Pierre Levy




                                           -17-




Case 18-13027-t11   Doc 79    Filed 01/22/19      Entered 01/22/19 12:30:28 Page 29 of 60
      SI/SANi\ ]VIARTINEZ
          GOVIRNOR                                                                                                                       CELINA BUSSNY
                                                                                                                                          S[CR6T^RY

                                                        STATE OIT NEW MEXICO
        JOIIN SANCIIEZ                        DIIPAR'I'MENT' OT WORKFORCD SOL{JT}ONS
        I,T. GOVERNOR
                                                                Lnbor Relations Diyisiorr
                                                                   [Iumnn Riglrts tsulenu
                                                                1596 Pncheoo St., Ste. 103
                                                                Santa Fe, NM 82505-3929
                                                                   Phono; (s05) 827-6338
                                                                    Fn.* (505) t127"68,t$
                                      DETERMINIITTON oF Ne IrttoBzttJLE CAaSE

                                                              Septernber' 13,2017




      Ms. Clrristine B, Romero
      2189 Candelero St.
      Santa F'0, NM 87505

      Re:       christine B, Romoro v, Archdiocese of santa Fe/st. Arrne's parislr/Fr,
                                                                                       Lnrry R,
               Blito
               HRB #17-05-0s-0r4s
               I4EOC #398-20t7-013sg

     Dear Ms. Romero:

     Itl lrccor(l;ittco rvitlr scctiLrn 2'8-t-,l0(F) of tho Nerv fuJrxico ljunrnn llighrs
                                                                                             Ar:t. rhc.tjtrrlc ol'New
     Mr:xi'nr l]clritrnnen] o.f \'Vc,rkfbluo Solutious J:lrrrnnn ltigtrt.r l];';;;
                                                                                    lilio',Fr,ruuH,'i ixr,*, u,i,.,
     dctelmilratioll of no Qattstt) bi:tsed on, its lnvestigatiorr ol'Tirs nbovu-rci'*,,*nr1c(l (:orlphiilt,

     Iu your lvlay 5, 201'7, chnr'gs oJidinu.intirurtiorr, you alloge you
                                                                          r.vcre tliscrirrtjnrrr+rl rguirrst olr ilre
     basss of sex and ldetnliation'inrtio.lation of 't'itlle vII orihe
                                                                       civil ltiglitn Act olr lg(r4 arrct rhe New
     Mexico l.Iuman Riglrts Ac! both as arner:cled,

     'lhe records nnd statelnents submittetl
                                             to the I'Iurnan l(ights Bureau fbr                          revier,v   slow:

         '   .Yo1 strrte.that
                              yoLr,w?re enrproyecr as the business lnotrager at
             l;cginuftrg May 3,2004.
                                                                                st. Anne ,s parisrr
         r   You $ tilte tlklt on. .June 1.1 , 2016, y{ru steu'tocl re porting to
                                                                                  Fr, Larry It, I}ritr:, who harl been
             assiglt':rl as parish priest. You stittc Lhat frurn li" treginrring
                                                                                      Fr. Br.ito,s                  nltjtrrcle tprvilrr.l
             you was cool,
        r    !trtl slaic thnt lrr'. Jt'ilci lt:l1l{)v((l Cirrtly Nltrrlirrr:2. lltrrrr yr)rr.9rl)(rrvi:;i*rt irrrrl trt:;rterJ
                                                                                                                                      lrt:r,
             plclclcrrlill[y, ill,:ltrtliug ltivirt6 lrer, siiis. c.h:;rin1r tlru ofi'icc, so shc u'rtkl
                                                                                                                      trrkr, tirrrc o{t
             viritin;1. Jtr::raf lt*t'ltt'ltt,:. ltttrl ,1:iving i,,.,r,, ,'.r,.','r,*",'l prrrkirrptslurr)l:.
                                                                                                               f1y11 *,tirt,, rllrt yorr ir'd




Case 18-13027-t11              Doc 79            Filed 01/22/19                  Entered 01/22/19 12:30:28 Page 30 of 60
                              til llrr lliIl,l;,11r lyls. LllrrliIc; t.' ltlilkc iilr;rpp,rirrtrrri:11 \.,,ilIt 1,t.. li;ilrr;trirj tli;Ll.rjry.;itrrt
                             ili!'ll'r.rltt {)illi:c t:tlllllt}lltli(jillir}t}$, only l,rrr'll,lntriL::rlillrq,-l'li.r:                                     " "'1,,rtt
                                                                                                                            lrt.litrr.;.,s ruili, 1,,.,.
                    o        \"il11 :;l;tk: tlt;rfr irt Iltf.y.'ll.llli vlrrrlillcrr:,r1,-,,.1 i\.1s, lvllrrtirr,",z,,.
                                                                                                                        iIl[1rl';;1 j;111]:it;ur,r11*lt.,i \virlr
                             l:r" l'jrito, ilnrl th;lf ltu ir1.!cctl it ri,;rs ilnl.,Fr,ulrri:rtrr i..tn(lur..t irrr,l'siriil
                             1r'otl sfnlc lhirt                                                                                       lt., 1y,,,,1,1 ttrlli trl Ircr.
                                                    irlict'lltlrl. lrt. l:lt'itti'r-; ;l{lilrrriu ioiylr',.1 \.i}u r:lliilrLc(l lintrr r.r,r,l ttr ltoL!.ilc.
                             Yriu state tirnl. he folbtrlc you fi.oni niti,rrdirry. linBncc ci:rrlrcil rreetings
                                                                                                                 iirrd irtstnrotccl you
                             to hire s cutllractor wlrcrr: Ms. Martinrrr'$ rri,Plrew ivorlcecl,
                    '       Yiitl slflte that itt Sepletirber 20 I 6 I?r, Brit,r tlc I il:cr;rlc ly enrbar"r.ri;sr-' i r,,r r.
                                                                                                                      I        by sur.r 6J ir:g you
                            ifi llrtblic. nrrtl yelled at you rvhen yoLr clisrrr:rs,:d it rviiil irinr. .i'1rr :;rir{t:r ti.rat
                            diselriugctl you.
                                                                                                                                 Ir,.                  llrit,
                    :        licsprrrlclcllts Flillc llt;tl it ittvrr.:;tiglitrxl
                                                                                      1'oirr ol[rllalillrs, lbuncl llrsirr to be witltout merit,
                            itllll i'lsliurt';r lhitt yt,rrlr' nlfcgi;rtiorrs \\tc:rthl rrol- corr..irir.rrkl gerrclcrr tliscrir:rination
                                                                                                                                          o' rctaliation
                            svert it'tllt..y rvsrc [urt,, R.s1r,,n.l",rr,i slrrtir it is nr.rt the case thal
                                                                                                                            Ms. .Vlartincz rvas
                            lnvOrccl, htlt cvell if':ilte wcrt:, fi'r"-or.irrg; lrrotliel fernale
                                                                                                               $/oul(l Jlot copstjtute gencler
                            clisplirninltirur,
                c           Ile$IonrJcltl--.!llt.l thlrt )i., l},ito itrrrl <ll:ircr,
                                                                                      lrrrr.islr. :rl:n1).irtrcrrrIrc,l tr.r u,rir.k lx()li:ssionnlh.
                           rvith.yo$ trver {hc c(,tlt's(! of trtuiltltr, fut ytitrr llchnni'r.arrd
                                                                                                                 rlltitrr,lc rvr;r.e: srr,tirnrlri;re,
                                       atrrl                      thnt Fr'. llr,itir rvrs lcl'r rvirlr rr. ehr:rir:i: lr,t r'h,rrirrirr.r"yoi,i
                           'csir.ti*lr
                           e lllp[]yltlttllt.
                                              'n;:r'rrfilssi'rinl
                '         Itespotrdents.sfatey'oulemployrrrent lvas teln:irrateri on Noveruber;1,2Al6for.r.efirsai
                                                                                                                                                to
                          rtc(rcltlfissigl)tlli)tt(/(liyisiorrof rtrrrlttltrtics/rrsporrsihiliiics,
                                                                                                          l.o.ris{iulccfcrl;tr1li:trri5iq11.xp<1
                          crctttittg rrrl trtrltcnllhy w(rl'k Lrn\jit\rrrnrr.rrrt, 1'oirr
                                                                                          Jrcr:;rrlrrrtrl'[i]e nrrrl sinlcnlelt$ n.;,;;; ir;.'--
                          Srito $trrl N4.r, fuhtrtirlr:z lvcr'c 1lt'rrvirl,*l irr l;trgtprrr-1, Y(-rilr h.,,triinillirlrr
                                                                                                                          lt:itr:r,nr,,r":; tii,,t yu,,,
                          tet'tttina(iott is blscd rlltityr-tttt'rniirl;rrrue t,o.;liln,gc arrtl
                                                                                                       IlirilurcJ to r:p1111"ra1* rvitlr l'11r.
                          llrito'sJ vision rll' lcltlemhip.',
            r             ResFt)lltfsrtls slntc lhit.t llre tinly conrlrhrirrtyuu clrijnr to lrnve
                                                                                                   lrrrrlc to                         Fr.. t.lr.itir ctr,ce'rpcl
                          Ms' lvl;rrtinez allcgetll.y bragging airont Irtrvilrg a closc rulatiolslrip rvitir lrinr,
                                                                                                                    ,ulli.'1, rvas
                         not a complaini o1'cliscrin:inaljr,rrr alcl          u,a*s ;roi a protected activity.
            t             ll*rlrolderrts siale,lhul.            y{JUt
                                                                njpL.r"yttrcrrl x,us ,rrrlrjt-rrl to lhe rrrilri,rta,iltl c,tr.rcptir}n
                                                                        e
                                                                                                                                          il,s you
                         ttlltclc tltlcisir.rns relirtcrl tochlrch
                                                                      !lrr\i(rfltilrcr,r. It1,,r,,,. rellrrttirl, you ,liti;r11rcc.,r,i15 the
                         rrs*crlio'tlr,r llr$'ri'i,str-.r'i,l orr:cJ)ri(-rll nplllie.: tu yur.tt *,r.,plovrr,,'e,it.
                                                                                                                        l\.s ir is rr.cle.l.
                         wltctlr*r'.votrr' r-'tttFkrylttctrr rvottltl 'he :lnbiccl lrr {hc nrinis(.i,'iai
                                                                                                                excepti,rn ar}rt n resporrse to
                        Ytttlr clirinrs rvils ;rtrrviilutl, llrc lSrtlcatt rl'ill llr'u<lrr,,.(l rvith rrr,'lcing a rlsterrrripiltion
                                                                                                                                           Snscil on
                        the evirierrctr,
            r           Ilt yoLr| r'ebttlfRl, J{()tt ;l$sert tlr;tt tterslrcurrlerrtlr' rrti*tl}rt. t() ct)lrslrur:
                         fhvorable llcilhlltltli 1lir'ell Lo iltlolltcr ferlnrl* c.url)lrr1,c() is illrrflil.cct.
                                                                                                                    ,yotrt r;l;rirrr ;r.:;    ,l'
                                                                                                                                               'lrclllrt
                                                                                                                             rrrr,lyorr l.;scrrt
                         lvlritl.v-trttr.ci)lllt)lilillt actu;rlly ctt{ailr is it cluirtr r'rf'liosrile cHvit,,trrrlcirl:j!:xrtill
                                                                                                                                           ll$ril:;:j,rte11t
                        irl:f'cctirt11 lltrt tcrlts rrrrl cotxlilion:.; r:tftyoru cntlrloynrent
                                                                                                           becanse Fr., Brito n.1<j i\4s.
                        n'-llrrl:ittcz' "tttttitrtitirtctl :tn i"rvcrly st;xrrrrl lclrrtionship
                                                                                                     within th'vncrk errviLorrure't.', yorr
                        clltitrt that ltrc '"lovt-r!-lloVey.r.clltil,rr.rhilr" hetii,ee,ithctr, .,was both subjectively
                                                                                                                                               ancl
                        trhjcclivcly t:r{li:tt:,-it'c,'' l.'lvirtctti:il l;rils h: support yr:ur claim
                                                                                                                  tlrat you lvere sub.iectecl to a
                        scxually Jtostile wolk envjrotl iretlt.
        {               V{lll lr:iscr'l {ltltt 1'tltr rlitf clll:itglr il a
                                                                            1111:t..:c:tcql ar:tivit,y lr.,;.;:r.oir:itirrlt tlle;irr.assnrepr itr lrr.
                        lit'il'.   liVitlctrt:r..   liril;   lr.r srr11Pq,l.l.v'rii,t:hrirrr   llrlt   r,ou"crrnrpt,,i,,..,,:i ,,lurr,l sexuai i..,rr,,,,,*rur,,
                    rrl di:lclirtrilritliort r,ttelt;r:i would crr;ric tr lL;iiis lirr.rl r.otnJifiLiorr gllirn.
        '           Yr;it provide a letter 1i'orn Fr. Leo Ortiz staiing tl"izrt you a.re r gc;r:d ernplo-yee,
                                                                                                                            Evidesce
                    slrov,'s that Responclent^s do rtot contest that yoLr wcir? good
                                                                                           a        cirrployec lvhe' FL. Orliz
                    tyrt'r 1:t"cset1t, bLrt l'ather asscrrt tltal you l-icc;urrc
                                                                                 rlifficrrlt io v,rork ivitlr aiicr lrr,. fJlito rvas
                    Irrr rrrglrl on,




Case 18-13027-t11                         Doc 79                Filed 01/22/19                   Entered 01/22/19 12:30:28 Page 31 of 60
            Alic't'crltrsitleIirr19 all llrc cvi,lutr.c ;;rtlltrtitlccl       I11, til* lirrrlier |; thc [-]irr.c;rrr, I firrcl tlri: tviclcrrcc
            lrrstrllicicrrt   lcr sltor'r'   tltnt tllt: li{':rlnln{l*rrl uulari lull,v .li:;clirrrirraterl rrgairrst yoir o1 fhc trlsis irl
                                                                                                                                                 Sex
            or llolulirrtir-rlr.   'l'lrt:r.r:fi.rr.c.
                                                  llurvc tlr:(crrrrinctl tlrrrl Nt) I)l{(.)B;\lll.,!;i:.,ftlSfCexists            }o bulievetlrnt
            cJisc-rirnirr;rtio{t o{.rcurl,e(lr_arrcl I rrrrr hcrr:lry l,l.ll\llS,SlNt},lv-itlt
                                                                                               t',t,ci,,*il* rf,*
            cuntplairtt" T'lte ll*,i;.r1r111lents '.vill be trrrriljui| l,y cr.il:v,rfii* fi"i*i'i,,r,iirn,
                                                                                                                       J"r."irfrrrr"ld

          Y(,ll ltlil.y olrtairt.itrtliciitl rc'visrv ol'this l)clcrrtrinlriul r.rf'No f:robablc Clus,r by.filinB
                                                                                                                                u nolice uf
         itpltcnl in lhe lbrrrr rrf it r.:t-ln[;lnirll. rriih lit,l l.)irtrir:l (.,'our.l ol'llte utrrrrrly rvlrer,,
                                                                                                                     tirc nll.[e,i
         dir;clilninlkl'y prneticc or:currqtl rrr rvh*rc llrs llcspr,rrlilcrrl tjucl; brr.sircs..;, "t.he
                                                                                                                       Btrreliishoultl not
         bc rrntrrr.:d as il Prrrt)r la llrc nFp*tl, tritluss \,()rr 1]irve arr irrdep*nrlcnt
                                                                                                      anc.l sepa6t" .l*ii" og*jiirJ th*
         l3urentt, 'i'ltc itP;rertl k: tlrc Jlir;lricl Clnurt is in thc naturc gi'a luwsuit
                                                                                                           ft*tw"*,ir1re p"riiri, ii*
         rurtice of'lppcal nrust be fiL".tl rvirjrin rrirrcty (90) days of the
                                                                                              rlurc oiservice of lhis Detcrrrriiiation
        nncl in uccolilnnt:c rvitlr NMSA lq7g, {i?g-l- t.1 of rhe Ncw Mexieo
                                                                                                        l-Iunra,r Rights Act and Rule
         I-(17{r NMRA
                             'rf tltc llulcs rrllCivil Proccth,u'c, fi:r the l.listricr C,:rrrrs. Y,lrr nrrist **.uo o *opyof
        the nolirru of aplrcal petsonally or by certii'ieil nrnil, rcllr.tr rcccipt lequoste{1,
                                                                                                      -            urt nll portics o:*if,*;,,
        last J.n.lvrr arLh'ess ancl orr the Bu'eau at ils olfics in llarrhr Fc. '                        '

       ]F YOU I]ONOT'F]LE A NOTICE OF APPEAL WITI{TIIE APPROPRiAI}:]
                                                                         DISTRICT
       COURT V/ITHIN NINETY D.,\YS OF SERVICE ON YOl] oF TI:I]S DETERMINATION
                                                                                  ANI)
       PROPERLY SERVE TI.IENOTICE OF APPEAL, AS REQUMNP iV
                                                                 $ 28.1-13, YOUR
       NOT]CE OT APP.T.]AL MAY NOT BE CONS]DERED BYlHE COURT,

       Becuusc tlrc                          bnrn;lleirrr lvrrs c()rourrcrrly filed with thc liqunf Erru:lovrururt
                       'l:ov*-r'cl'crcncerl
       Opporttlni{yCotttttli:;siotr    (uli,Eo(-") urrtlcr'l'itlc VIi ut'rlicFcclelalCirii niLiltu
       itnd/irr the Arrcricuts u'jth l,)ig!riliticx Acl, yorr rrl.rlo have the riglrt to ,"qu*it
                                                                                                     n;i;iig?;;
                                                                                                  tlrat tlrs EEOC
       conducl tt
                   '\lrbs!*ntinI l.li,ight'ffivteu, of rhis l.)eter.mhation.
       lf   yor.r have any cprestions regalcling a             stfistantial weight Review, please contact;


                                                       ll{s. Cherrie IFIgrtbt
                                                       ,tlrr.la pnd Local l,rogrwn lVlunuger
                                                       IIEOC Pltoeni:v District Of/ice
                                                       3300 N, Centrsl Ave,, Ste, 6g0
                                                       Pltoenix, AZ 850j2
                                                       (602) 640-s064
                                                       (602) 640-i0ZI         Frt"u

      'fo obtain {
                   '\ult'slttttlial IYeight llt:vlt'u/, you rurlst scnd yoHr r.ocluc.st in writing, within i 5 clavs of
      xhe date oFyorir lrccipt of this l)ulg.rrrinaf iorr to lhs abrjve aildrrss"


     YOUR KEQ{JEST FOR A ,STIBSI'ANTIAI, WEIG].IT RI]VIEW BY THE
                                                                   EEOC W]LL NOT
     EXTENII THE 90-DAY PEJU.OD FoR AppEAL To rI'-tB DISTRICT L.outlt'.
                                                                         n? you
     INTENI] TO AItPEAI,, YOU MT'ST DO SO WI'I'HIN 90 DAYS FRONI IIECEIIJ1I
                                                                            OF |I'HIS
     DETER,il,IINATION, F)VEN IF YOIJ REQUESI'A REVIEW BY TI"TI] EEOC.

     llc:;lxrcllirl[y.,,

      /]4(I)
     Jason I)ean
     Divisior: I)ilectol




Case 18-13027-t11                    Doc 79           Filed 01/22/19                  Entered 01/22/19 12:30:28 Page 32 of 60
        jDlS p


                 l'ilrllc }-cvy, A(lorrrr:;' 1or (llrlrrHirrg Pur.ty
                 Sat';r   N. SrtiiclLci:, .,\(rolr rcy l:irl l{cs;.rorrrltrlls




Case 18-13027-t11             Doc 79            Filed 01/22/19               Entered 01/22/19 12:30:28 Page 33 of 60
                                                                   ARCHDIOCESE OF 5ANTA                                            FE

                                                                 UNUM Lifc lnsulancc Package Enlollnrcrrt
                                                                   {Life, Dependent Lifc, AD&D, LTD)



      Narle
                       l.as    t                                                                      i:irst                                                       Midrlle lrritial
      Currerrt lrddress
                                                                                                                                                    ri
      Sot:i,r I Secrrrity ltltrrnlte                                                                                          [).rte rrf 8ir tlr

      Sex:                                      Marriecl:                        No       _   --     lrJurrrller   t,l r-hilrjren    -.)           Ales

                       l(]ll


C"; B
                       Irn

                       ry Deslgnation: Ple
                                                            t'
                                                                     c_



            I   ,tr.! nanrc
                                                                                                                                                                                              L
                                                                     Fir.st                                                  M                                                DOB


                  dress                                                                                                                             Pltorrt, ll

    )
            Last rratle                                                                                                      M
                                                                                                                                                                                         \o
                                                                                                                                                                              i)


            Arlrlrcss                                                                                                                               Plrrrne ll


        Last nante                                                   l.ir st                                                 l'/        l,ric.ii    (ilt                      D(lt]
                                                                                                                                                                                         nht
        Atirlrcr;s                                                                                                                                 Plrlrttc il



by lltc           grr-'r:Jr 1.lolir:y.



I   tzork            least         l0 lroltrs per yree'r: ;nd anl elrgibie     tr.r   enrnll in thi(: Cov.raf L:. I h€rel)y {lerlir.o thnt, to tlrr.bCst              ct,iy
krl                                 bciicf, t lrc lnl (jrlrat                  ir,    r-orrcctIy rr.:r-oldr-.cl, corn1:Ieic arrtl ti,;e.

Signature                                                                                          .'9q
                                                                                                                                              --_ Datr,'




                                                                                      f   ur Ollice llse Orrly

t.r   Itr                                                 AD&f)                 l__l                           l)r'p I iln           I__i                    I    Tr',1
                                                                                                                                                                          fl
                                                                                                                                                                    llrv. ) l/     l4/?01t1




                                                                                                                                                    L
                                                                                                                                                   EXHIBIT

                                                                                                                                        I
      Case 18-13027-t11                                   Doc 79                Filed 01/22/19                        Entered 01/22/19 12:30:28 PageASF.ROMERO,OOOO36
                                                                                                                                                     34 of 60
                                      Archdiocese of Santa Fe


  OBJECTIVE

  The revisecl code Clocle        of Canoir Larv, ef.fective November 27, 1983, adclresses
  extensively the resPottsibilities of bishops ancl their clelegatcs as adprini,strat<-rrs of the
  Churcli's ternporal gootis, Ultimately, the *\rclibishop lias the duff to ensul.e that no
  abrises exist in the adrrrinistt'ation of Chulcir goocis r.vithir: the r\-r'chc1io"ur",
                                                                                          T'his poiicy is
  promr:igateci to support and assist the Archbislrop in thiir responsibility.

  'fhe Alchdiocesat"l llinartce CoLrncil plovicles revievv,
                                                             oversight ancl corursel to thc
  Arcirbishop at the Archcliocesan lcvel. At the local level, tl:e parish f inance coturcil is
                                                                                               to
 provide tlte pastor or aclnrinistrator with sinijlar aclvice arid counsel. The A.rchcli'cesau
 internal auditors also selve a vital role irr the revier.v nnd moniloring of var.jons internnl
 controls at the puish level. 'fhis docrurrent shoulcl be made available to all parish and
 school employces ancl volunteers and studiecl togetlrer fol souud parish ster,var.dship in
 this mafter.

 'flie  Archc'liocesc of Sanla Fe is conmitted to tire highest possible stanclarcis of
 accountability in all its affairs. It is cleterrninecl to develop ir cLrlturl of ilre Gospe[, one of
 honest and accountable stel,ardship aiici opposition to fi.aricl ancl embezzlement. Arr
 environtnent r,vhich allows any entbezzlernent or l'raud is not acceptable, ald all crirninill.
 civil and canon ialvs lvill be strictly enftrrced.

 Irr li:re '"r'ith that cotrtt'ttitnlcttt, this drlcument otrtliucs thc principles \re ate crrrmnill"ecl
                                                                                                         to
 irr lelertion to reporting and managing liaucl ancl ernbezzlerl,:nt. "fire principles for
preventing fl'aud and safbguarcling assets are outlined in this rnannal in the lnternal
 Control Policies atrd I'rocedures sectiorr. This clocr.rment i:r no way supercecles those
requirements, bttt is intended to reinfbrce them. lt rvill outliue the steps that
                                                                                        are to be
talccn iu the event of suspicir:u of f'r'aucl ol aclLurl fraud and corninuricaie
                                                                                 hci,,v it wiil be
dealt r,vith. These actions apply to priests, r.eligious, lay enrployee,s, volunteers,
parishioners or any persoll suspected of Jlar.rtl or ernbeizlement.

T']re Archdjocese encottl'ages al1 clergy, r'eJigious, lay leaders, employees, par.ishionels
and voluuteets to come forrvat'd aucl report instmoes of fraucl ancl embezzlcment iurcl
plovicles assurance agaiusI recrinrination,

COURSE OF A CTION

    l. All    suspected or documetited fraucl r:r ernbezzlement shor-rlcl be inimediately
         reported to the otlfice of the Dilector of Finance. An inititrl re1:ort o1. fhe inciclent
         tnust be clocumented in wliting by the complainzurt zurcl providecl to the Director
         of Finance. All complaints and leports of suspectecl emtezzlement rvill 6e kept                          EXHIBIT
                                                                                                              b

                                                                                                              t
Section I                                          35                                       Aprit2004


Case 18-13027-t11             Doc 79        Filed 01/22/19          Entered 01/22/19 12:30:28 PageASF.ROMERO.OOOO3T
                                                                                                   35 of 60
           confidential in orcler to protect both tlie complainant and the suspected enibezzler..
           1'he complainant will be notifled of the action talten by the Alchdiocese r.vithin
           fourteen days.
      2.   The Directoi: of Finance will coordirrate ciosely r,vith thc Pastor, as necessary,
           dr-rring the investigative process until fina.l resolution,
      3.   'l'he suspected embezzlel shor"rld not be approachecl or apprehencled.
      4.   'J.'he preutature approacir rnight jeopalclize the gathering
                                                                            of necessary evidence,
           lesnlt in a treeclless iarvsuit or call$e physical irarm to tlre pelsons invnlved. T'he
           clergy, religiorts, Jay enrployee or volnnteer, shall not courmuriicate with aly
           other pliest, iay pe::sori, enrpl.oyec, parishioncr, volunteer or finance colurcil
           member concemin.g tlie suspected embezzlernent rurtil he is notified by the
           Director  of Finance. Al1 infonnation regarding the inciclent shoulcl rcnrnin
           confidential by the cornplainant.
      5.   Neithertire pastor, associiite pastor, parisli finance corrncil nor elny lrerson at the
           parish level has the authority to lelea.se the suspectecl person ltom liability or
           agree to temrs of restitution. Tlrere slrould be no attempt to coutact larv
           enforcement agencies or a lar.wer at fhe palish level, ol to deal with the snspected
           enbczzler at the palish level. The olfice o[ tire Directol of Finance lvili
           coordinate contact lvith apltropriate lar.v enforcement agencies on behalf of the
           Archdiocese,
      6. The Director of Finance will consult rvjtl'r the pl'oper Arclidiocesan oltcials ancl
            consultants to disceru appropriate actions to plu'sue in liglit of ciuionical, civil and
            crinrjrial stahttes, the nature of the allergation and olher significilnt cilcumstanccs.
      7,   Itr ot'del to lll'otect the itrnocenl nrrd secure thc cvidence, uo internal coutrol
           proeednt'es or othet' operating contlols, or employees, should be clranged until
           t'eqttested or instructed by the l)ircctor of Finance. In all instances the llarish sliall
           r,vork in cottjunction wit.h thc l)ircctor: of Finance and tlie Archdiocese to resolrre
           the fi'audulent financial situatiotrs, The mattel mnst rrot be lrandled at tlic: parislr
           level ir: ally way. This criuld lead to elr()rleorls inforrnation being obtained,
           irnl:roper allegations being leveled ol the inability of the Alchcliocese to ploperly
           pllrsue the ilatter in line wilh canon, civil and criminal law,
      8.   'lhe Director of Iiinance rvill also notisr the applopriate insurcrs,

  FRAUD RESPONSE PLAI{
  'Ihe Archbishop    ot- his deiegatc and the Director of. Iiinturce, iu consulrrtion with the
  Archdiocesan    Finance   Council and auy other consultants deenred ner:essaly, will make
  the detei'rnination of how fraud aud e::rbezz,leinent is handled, 'lliis inclucles clecisions
  regardirrg when criminal ancl civil authotities ancl insurers arc to be notified. r\ll civil,
  criminal and canon iarws will be stlictly adhered to,

  General gr"ridelines are as follorvs:

      a    Once sufficient facts have been uncovered to determine that a fi"auchtlent activity
           has occrured, the Director of Finaucc  ol his designee shall contact appropriate iar,v
           enfbrcerlent authorities aud insurels to reilol.t tire circumstauces.



  Section I                                       36                                    Aprii 2004


Case 18-13027-t11           Doc 79        Filed 01/22/19       Entered 01/22/19 12:30:28 PageASF,ROMERO.OOOO3s
                                                                                              36 of 60
              a   In all instances th,e offe*tler wirl    be removed from trre situation
                                                                                         in which the fi.aud
                                                ieave mav be invorced
                  ,ff*U1;*'l'i:|j:ti"'"e                                   "n
                                                                                u;*qp;;u,y'r,u*i,   d,,,d;;;
              a   As a matter ofjustice ancl vigilance in preventing
                                                                     the *eation oj, an environment
                  which aliows for fraud, restjiutio* *iril;'
                                                              songht in alr cases, regarcless of the
                  arnount r:f tire enrbezz.lement,


      TYPES OII F'RA UD

      'rhe fbllowing list includes
                                    fraud ancl entbezzleme't to be awarc
      several types are listecr berow, others                              of ancl watch for, while
                                              niay happen that are not incrudecl
                                                                                 in the rist,
      Collusion

     Two or more inclividuals ove'ricli'g the
                                              control system ca. collectively perpetrate
     conceal actions fi'om cletection, l'hii                                             a'ci
                                             could         incl,ci.";"iil;ri;b""tnu..n   un errrpioyee and a
     vendor or customer, or another employee,

     Lapping

     This is one of the nto'st conrmo' types
                                              of fiaud. It is the postponement of entries
     collection of receivables to conceai a                                                  for thr:
     who records casrr in the cash receiprs
                                            cash shortage, T'he          i.-;i;;
                                                                           perpetratecl by a perso'
                                             lour,rur anl the                        jor_rrnar. Trre
     ernployee defers trre recorcling of'rhe                   ".;;;;;;r;-.eivabre
                                               casrr receipt; il,;;;"-;;           sou'ce ancr covers tire
  shortage with receipts Ji.om rro]h*,.
                                        rour.*--
  'I'heft

 Theft is the djversiotr of casJr, checks
                                           ot' other a.ssets before tirey are recorcled
 aocotutting svstenr of the parish ot'school,                                           by t5e
 tire collecti'ns basket or mail, taking
                                                tt.a,  Lt.   trr-}"*,  of r.emoving  cash fi,orn
                                         ,u.ri, o, gr",i; ,r",r.rJ'* ,r* parish
 divertilg checks to another bunL o..oiurt,-'                                     o. school   or

 Accounts Payable

 An ernployee may create payments to faise
                                            vendols or create phony aclclresses to
          are sent' Invoices cottid also be overpaid,                                which
 ffirff                                               wirh trre refuncls porri*i*,i rry irr.

Pay,roll Ghosts

Another colrnlon form of fi'aucl is to creale
                                               false employees. paychccks are fherr
to  t'he false employee and cliverted
                                      into a bank acco.nt. unu.,,tio,,ir.cl pay
                                                                                     issr.recl
not   recording vacations taken are other f'eciuent              "'             chaiges ancl
                                                    ibirns of         fra,J.'



Section   I                                          37
                                                                                             April2004


Case 18-13027-t11                Doc 79       Filed 01/22/19          Entered 01/22/19 12:30:28 PageASF.ROMERO.OOOO39
                                                                                                     37 of 60
 Kichbacks

 An employee may take bribes or kiekbacks li'om suppliers or vendors. This is          urore
 difficult to document because they zue usually in cash.

 Supplies or Inventory Emtrezzlement

 An employee may purchase, witli the parish ot school's funds, supplies or equipn:ent for
 p*rror',*l use. Inveiitoly or supplies may also be stolen fiorn the parish or schsol.

 Other Types of Frnud or f0urbezzlement

 Inclividuals may come up wiflr other rnefhods of fraud ot embezzlement, These include
 inflating personal expense reimbursement anlounts, using the parish grr:ss leceipts tax
 **.-ption for persoual pnlchases, stealing statlps or othel office supplies, falsifying time
 cards, rnisappropriating petty cash, or other theft'




  Section   I                                 38                                  April2004


Case 18-13027-t11        Doc 79      Filed 01/22/19       Entered 01/22/19 12:30:28 PageASF.ROMERO.000040
                                                                                         38 of 60
  I have read the "Fraud Poticy nud llraud            Responso    Plnu' and understand its purpose a'd
  content,




                                                           Position




              Name                                         Date




                     (To bepiaced inpersor:'el file or volunteer's record of service file)




Seetion   I                                         39                               April2004


   Case 18-13027-t11              Doc 79      Filed 01/22/19        Entered 01/22/19 12:30:28 PageASF.ROMERO.000041
                                                                                                   39 of 60
                                       Uniforrn .lob Applicntion lrorm
                                                     for
                                  THE ARCIIDIOCDSE                       OF-        SANTA FE
                       fuchdiocesan Entity

                       Addrcss:

                       Telephone #:


   TheAlchdiocese of Saota Fe is an Equal OpportulityErnployet antl consitlcrs all caniiidates for
   employnrent equally regardless of t'ace, color, ional trrigin, sex, ag€ or hiutdicap. Because of its
   status as a religious         u'chdiocese          ider the candidatri's religir-rus a1'fjlirtion in its
   employrnent decisiotts,                  with   State            de        la


                               Name: Last                                First                          lvliddle



   Social Secur        Nurnb           Driver's Liccnscl/ &              State         (Area Code) Tslephone Ntr

                                                           (



   C urrent Adclress     - Nunrber & ,Srreer                   Ci                                SHte              Zip Codc


          vlous
                                                                                             (-
   Position Applied For:                                       Location of Position                     Part-time
                                                                                                        Full-ti

   If hired, d    tt     ilable                                          M inilnum Salary Requirernenrs



   U.S. Citizen                        If   noc a citizcn           have you the legal
                                                                'rf tlre U.S.,                                     Yes
   Yes                                 right to remirin permanently.in the U,S,?                                   No

   Are you between the ages of l8 and 70?                                              Y                No

   Are you related to anyone employed by the                   Archdioce.se'J                    Yes
   If so, wltont & what de      nt?                                                              Relationsh
    DDUCA'I'ION                                Nanre used on School Records
    Type of School            Name &   Address of School      Dcgree N'tajor Sulrject                              lvLirror Subjecr
    I-iigh   School
                               .)\\(i0o CI\ \\'
                          l


    College                                                                        \*.J-\  \\rrt {\e-sS
    Graduatc School               /,\U:< -             Mhq\prc                      flncr fpp , '-\ Il\ v'
    Tech., Business
    or Other

                                                                                      EXHIBIT

                                                                                            tr
                                                               l!

     XII
Section                                                                  il                                   January 2001
Case 18-13027-t11                 Doc 79      Filed 01/22/19                  Entered 01/22/19 12:30:28 PageASF,ROMERO,OOOO45
                                                                                                             40 of 60
      trMPLOYMtrNT I{ISTORY              (Start rvith your presrut or most recent position. Include erperience in
      tbe armed forces of the U,S. Plcase feel free to attacb ldtlitioual inforn:ttion rvhere appropriate, such as a
      resllme.

       (t)                          Date                 Salary;          Fin-n Narne and Address
                Sta*ing
                Ending                                                    S\^\., o\                   N\4           5    %3
      'r\
      (Area Co de)lPhrrne Number
                                               'l
                                                                          Type of Business

                                                                               Re
                                                                                     ^
                                                                                    snonsibilihies:
                                                                                              '\\u\\t\      \nflcnq \\irr\.o <-
     Name/Title of         Su   perviso()Sgt
                                                    t,,,,o         {\.-(.\,\ xq\,     tr   n n.nu.,n',n,\)eA .,+        t\"^ii h
      Reason tbr seelcing new empioyment:

     lVlay r,ve contact this ernployer     now?         Yes_-            No           Nanre usecl rvhen employed:


       (2)                         Date:                Salary           Firm Name and Address
               Staning
               Ending

     (Area Code)/Phone Number                                           Type of Busiress:

     'i'itle                                                                   Responsibilities


    Name/Iitle of Supervisor:                                                                Department

    Reason for seeldng new ernployment

    May we crrntact this enrployer nor.v?               Yes__ No_                          Name used when employed:



      (3)                        Date:                 Salary           Fimt Nanre aurd Address
                Starting
                Ending

    (Area Code)/Phone Nuntber                                           Type of Business

    Title                                                                     Responsibilities


    Name/Title of Supervisor                                                                I)epar[rrent:

    Reason for seeking ner,v employment:

    May we contact this ernployer          now? Yes_--                      No_              Name uscd when employed:



                                                                   I3
Section   )Ci                                                                                                    January 2001

Case 18-13027-t11                  Doc 79           Filed 01/22/19             Entered 01/22/19 12:30:28 PageASF.ROMERO,OOO046
                                                                                                              41 of 60
    What equipment relative to this position do you operate?




    Languages(othertlranEngIish):-Read-Speak-Write-
                                  Read_Speak--Write_
    Have you ever seryed in the U.S. Armed Forces?                                No

    Date     entered:               Date   discharged:        -Yesservice:
                                                            Branch of                      Flighest ranl<:


    INTERISTI       Use the space below to descriLre your interest in the Archdiocese of Santa Fe
    and the skills and aptirudes that you feel qualify you fbr a position at the A'chdiocese of Santa
    Fe. (You rnay wish to include civic and community activities, professional societies in which
    you participate, special training or skills.)




   Referred by (nanre of persnn, {irm, agency, advedisement, etc.)

    Ale you a fbrnrer ertrployee of the       Archdiocese?          Yes _-       No
           l,ast date worked                                       JobTitle

   llave you previously applied lbr enrployment with the fuchdir:cese? --Yes                    _-No
   Ifyes, when?--                                 ous affrliation, if any?

                                     SUPPLtrMBNTAL PIIRSONT\L DATA

   Although the following inforrnation i.s somer,vhat sensitive, we are obligated to request it in
   order to fulfill our responsibilities as an employer to screen candidates for enrployment in the
   Archdiocese. If you are urtable to answer the following questions for any reason, our Director
   of Fluman Resources will visit with you privately to discuss them with you,

   l) Have you ever been co                  of a crime with the exception of minor traffic offenses?
                      Yes
        lf   yes, please provicle                 City                                 .       nate.-
        c                                                       Disposition-
   2)   Has a civil or cdminal complaint ever b           a-sainst you allegirrg physical abuse or
        sexual abuse bv    vou?       Yes                  If yes, give a short explanation of rhe
        complaint.  (Please indicate the d ate, nature    place  of the incident leading to the
        complaint, where the  conrplaint was filed, and the disposition of the cornplaint.)




                                                       t4

 Section     )ilI                                                                                January 2001

Case 18-13027-t11             Doc 79         Filed 01/22/19      Entered 01/22/19 12:30:28 PageASF.ROMERO.OOOO47
                                                                                                42 of 60
    3) Have you     ever terminated your employment or had your employment termirtated for
         reason$ relating to         ons ofphysical abuse or sexual abuse by you?
                  Y                  If yes, give a short explanation of the ailegations.
         (Flease indicate           nature and place of the allegations, the disposition of the
         allegations, and your emPloYer at the time, including your employer's name, address,
         and telephone number')




    4)   Please present your personal views on physical and seirual abuse, Please write clearly




    5)' Are you aware of any reason you cannot reasonably perform the duties outlined in the job
        6esciiption provided to you? (If no job description provided, please disregard this
         qlrestion.)
                                 UO


    I certiff thaf the statements rnade in this application are trueand correct to the best of my
    knowledge and that any deliberate falsification could result in termjnation of my employment.
    permission is hereby granted to the Archdiocese of Santa Fe to obtain verification of the
    statements marle herein and to obtain employnrent references, All reference irtformation wiil
    be confidential ancl will be considered the property of tlre Archdiocese of Santa Fe.




                  of Applicant                                            Date




                                                   l5   ,




  Section   XII                                                                         January 2001

Case 18-13027-t11           Doc 79    Filed 01/22/19        Entered 01/22/19 12:30:28 Page 43  of 60
                                                                                           ASF.ROMERO.OOOO4B
                                                                          (l   -fi1;,.,)r,."   f<l   .rn.^,,.,,




                              ARCHDIOCESE OF SANTA FE
                             WAI\IER, OF BENE.FIT COVERAGE


 This . WAfVER verifies that I have been informed of the benefie available through the
 Archdiocese of Santa Fe, and I wish to waive those benefits indicated below. I realize that in
 the furure, I may, in consultation with the Human Resource Office of the Archdiocese, utilize
 these waived benefits during appropriate open enrollment periods.

 PLEASE PRINT

 Narne of

 Location of
                                                 ,/
 Benefits paid by EnPloYer?              Ye-d                   No-
 Benefit                                 Waive (Flease checki

 Medical

Dental

Vision (paid by employee l0AVo)

Life, AD&D
Retirement (contribution by employee
       and parish after 90 days)


Notel If   a benefit Iisted above is   NOT waived, it is pres"med that the employee wants the
benefit.


SIGNA




Returu tbis completed for:n to:
      Walter R. Duguay or Cathy Salcido
      Euman Resourcee
      4000 St. JosePh Pl., f"IW
      Albuquerque, NM 87120



                                                                      I
 Case 18-13027-t11         Doc 79       Filed 01/22/19   Entered 01/22/19 12:30:28 Page ASF.ROMERO.OOO069
                                                                                        44 of 60
                                          AR@DIOCESE OF SAI{TA TE
                                     EEoUEST rCIR EUMAN nESOURCE ACTION


    io:   Etrman           Ofrcc                   DATE

    iROM:

    IAME OFEMPLO}EE:


WE        OF ACTION



       TitlcXSrcpXsdary)                                          Oob


    Depar:mcnt
                                                                  S\ S$np's
                                                                  Deparmcnr



    Sta!.ts: Full-Tinrc,                                         Stans: Full-T'rme, Parr-Tlme

                                          fs
FEECTT\G DATE:

URTHER ACTION REQUIRED:

IGNATURES:


          rmmcdiae Supervisor                                    Datc



          Exccudve Direcrcr                                      Dqrc



          Cbascellor.fModeraro   r                               Darc


          lJrlmnn Resou6,c Offce                                 Dsrc




]   PAYROLL:
             Darc

.S:FER      fJ)                                                                                            EXHIBIT

                                                                                                             b
                                                      /-J


      Section      XII                                                                      January 2001



          Case 18-13027-t11            Doc 79   Filed 01/22/19    Entered 01/22/19 12:30:28 PageASF.ROMERO.OOOOT4
                                                                                                 45 of 60
                                           CODR OF ETIIICS
               FOR THE PARISI{ES OF            TI{[     ARCI{DIOCESE OF SANTA FE


       The following fruidamental principles from Church teachirrgs and traclitions apply to the
       behavior of all Archdiocesan personnel as they:

  a    Strive to exhibit the highest Cluistian ethical standards and personal integrity in their day-
       to-day work and personal lives, supporting the teachings, discipiine and traditions of the
       Catholic Church.

  a    Strive to conduct themselves in a professional and respectful lnanner in botir Church and
       work environments avoiding arry flagrant or public misconduct'

  a    Itespect the integrity of all individuals and protect the confidentiality and privacy of all
       information to which they have access.

  a    Will not take gnfair advantage of a              pastoral, financial, confactual,   or     supervisory
       relationship for their own benefit.

  a    Will not physically, sexually, ernotionally, or verbally      abuse zuryone.


   a   Will not neglect a minor or wtlnerable adult who is in their       care'

       'Wilt
   a           ,t   *" concenrs about inappropriate    bchavior with their supervisor or Pastor




                                                                                                     EXHIBIT




Se,ction XTI                                      l_                                  April       2004



 Case 18-13027-t11               Doc 79      Filed 01/22/19         Entered 01/22/19 12:30:28 Page ASF,ROMERO.OOOO84
                                                                                                   46 of 60
I havereadths '{Code of Ethicstn aud understand its puqpose and content.




                                                   Position




                                                  Date




$.sction   tIf                            I                                Aprfl.   2004



  Case 18-13027-t11        Doc 79      Filed 01/22/19         Entered 01/22/19 12:30:28 PageASF.ROMERO,OOOOSS
                                                                                             47 of 60
                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF NEW MEXICO


ln re:                                                             Chapter   11
ROMAN CATHOLIC CHURCH OF THE
ARCHDIOCESE OF SANTA FE, a New Mexico
corporation sole,                                                  Case No. 1B-13027-t11
                   Debtor.

CHRISTINE ROMERO,
          Plaintiff (creditor)

V.


ARCHDIOCESE OF SANTA FE,
         Defendant Debto


                              AFFIDAVIT OF CHRISTINE B. ROMERO

        AFFIANT CHRISTINE B. ROMERO, hereby comes forth under oath and states the
following:

           1.   My name is Christine B. Romero. I am over the age of 18 and competent to
testify.

      2. I started working for the Archdiocese of Santa Fe on May 3, 2004. I was
assigned to St. Anne Parish as the Business Manager.

           3.
         On June 4, 2012,1 updated my Uniform Job Application for the Archdiocese of
Santa Fe. I was never asked to, and never completed or updated, a job application for St.
Anne Parish.

        4. ln November, 2012, the Archdiocese provided me with incorporation documents
for St. Anne Parish. I was instructed to take the documents to the Secretary of State to
complete the incorporation process. When I asked Tony Salgado, CPA for the
Archdiocese, whether this would affect me as an Archdiocese employee, he told that the
incorporation would not affect my day-to-day at all, that it was only to protect the
Archdiocese from pedophile suits, and that I would stillfollow allArchdiocese policies and
procedures for employment matters, insurance, legal and for financial audits and
inspections.

      5. ln February 2015, I called Archdiocese attorney Juan L. Flores concerning many
absences from work of an employee at St. Anne Parish whom I supervised, Cindy
Martinez. He told me that the Archdiocese could not fire anyone without progressive




Case 18-13027-t11            Doc 79   Filed 01/22/19   Entered 01/22/19 12:30:28 Page 48 of 60
discipline or cause


       FURTHER AFFIANT SAYETH NAUGHT



                                                              ne B. Ro mero

      SUBSCRIBED AND SWORN TO before me, a notary public, on               this ltaaV ot
January 2019, by Christine B. Romero, a person known to me



aTan)a,To2o
My Commission€xpires                                  N      ry Public



                                                                         OFFrullLSEAI
                                                                      ELIZABETH CILCHRIST
                                                                            NoayhrHic
                                                                         State   dNeru Me*ioo
                                                          cmrrrf.on   ry* A3:       O7.-,2 I




                                          -2-



Case 18-13027-t11     Doc 79   Filed 01/22/19   Entered 01/22/19 12:30:28 Page 49 of 60
                                  ARCIIDIOCESE OF SANTA FE

                                    THE CATHOLIC CENTER

                                    EMPLOYEE HANDBOOK




                                   First Publication July   l,   1988
                                 Revisions through November, 2002




                                       The Catholic Center
                                     Archdiocese of Santa Fe
                                     4000 St. Joseph Pl., NW
                                    Albuquerque,   NM   87120




                                                                                  2t2004




Case 18-13027-t11   Doc 79   Filed 01/22/19     Entered 01/22/19 12:30:28 PageASF,ROMERO.000097
                                                                               50 of 60
                                                       2OO   EMPLOYMENT

   a. Equal Opportunity Employment
             Because we are a non-profit religious organization, we are not legally
                                                                                       bound by all Equal opportunity guidelines,
  but it is our practice to afford equal opportunity to quatified individuals, regardless
                                                                                          of thiir race, color, national origin, age,
  sex, disability, or vietnam-Era veteratr experience, and to confbrm to all applicable
                                                                                           laws. However, due to the ministerial
  nature of our work, many of our employment situations carry a bona fide
                                                                                occupational qualification which require the hiring
  of Roman Catholics' The policy of nondiscrirnination does aud will apply equally to recruitment,
                                                                                                               selection, placement,
  transfers, promotions, demotions, layoffs, recalls, separations, trahing, ueneriti raies
                                                                                              of pay, social recreational prograns
  and other conditions of employment.
            If you have any questious regarding the Catholic Center's Equal Opportunity practice or its implernentatiol,
                                                                                                                                  we
  encourage you to contact the Director of Human Resources.
            Your employment relationship with the Catholic Center is known as "just cause" employment.
                                                                                                                    This means that
  barring situations which may be considered as totally inappropriate behavior for a
                                                                                                 cathoiic center employee, your
  employment will not be terminated without due notice.

  b.    Introductory (Direct/Agency Hires)
           Dependent upon the needs of a department, prospective employees may be hired
                                                                                          directly through advertising in our
  parishes and the local newspaper, or through the use ofa professionui
                                                                        rturrirrg ugrn y.
           The first three (3) months of employment are considered introduciory for both direct
                                                                                                       and agency employees.
  During this time, the direct hire accrues vacation and receives Personal Leave, but
                                                                                      cannot use vacation or personal Leave
  until after completion of the introductory period. If an introductory employee needs emergelcy
                                                                                                          time off, it will be
  granted as leave without pay (LWOP). Three (3) instances of LWoP
                                                                            will result in termina-tion of employment. All
  introductory employees are eligible for paid holidays. Benefit coverage begins on
                                                                                        the first day of the month following
  completion of thirty days of employment for direct hires, and the firsiday of the fourth
                                                                                              month tbr agency hires if tley
  are subsequently hired by ASF' Both direct and agency employees will be given a
                                                                                          90 day performance review at the
  completion of the introductory period. At that tirne the employee will either be invited
                                                                                               to continue on staff as a ,.just
  cause" employee or will be released fiom employment, at the sole discretion of the
                                                                                           Catholic Center. with or without
  cause.
           During the iutroductory period the employee may not be considered for other positiom
                                                                                                unless there is a specific
  need for the skills possessed by the employee.
           Agency ernployees receive benefits provided by the specific agency.

  c.   Regular Employees
             Regular employees are employees who have completed the introductory period
                                                                                        and work thirty-five (35) hours per
  week. Regular employees are eligible to participate in paid benefit plans.

  d.    Regular Part-time Ernployees
            Regular part-time employees are employees who are regularly assigned to work
                                                                                         less than thirty-five (35)hours        per
  week' Part-time employees who work at least 17.5 hours per week are .iigiutr for paid
                                                                                           holidays, vacation and personal
  Leave benefits pro-rated as follows: 17.5 to 20 hours per week - 50%; 2l
                                                                           to 25 hours per weel< - 70vo; 26 to 29 - g0%; 30
  to 34 hours per week - 85%.




                                                                                                                   200.1



                                                                                                                  2/2004

Case 18-13027-t11            Doc 79        Filed 01/22/19          Entered 01/22/19 12:30:28 PageASF.ROMERO.OOOl
                                                                                                   51 of 60                             02
                                               4OO GROWTH AND COUNSELING

   a.  Performance Appraisal
            You will receive a performance appraisal after the first three (3) months of employment (ASFHR
                                                                                                                   #g). Thereafter,
   you will receive an annual perfornance appraisal in Novernber (ASFHR #8). In
                                                                                      ,oro, .ui.r, a formal perfonnance appraisal
   may be conducted more than once a year; i.e., new employee, new position, arrd clnnge in
                                                                                                    acceptable work performance.
   You will be given the opportunity to discuss these reviews with your supervisor, make comments,
                                                                                                        and sign them.
            If at any time you fail to demonstrate adherence to Catholic Center policies and accepted teachings of the Clurch
   any area of performance, you will be subject to disciplinary action up to and inclucling termination (ASFHR
                                                                                                                                 i'
                                                                                                                  #9). We believe
   this practice is necessary for the development of a favorable work environment and in fairness to you
                                                                                                                  and your fellow
  employees.

  b. Counseling/Warning     Statements
           Counseling/Warning Statements will be used (ASF IIRF#g) to clocurnent position performance and will
                                                                                                               be used in
  preparing position perfbrmance appraisals. They will include:
  -         Advisory discussions necessitated by violations of Catholic Center standard practices;
  -         Specific discussions with your supervisor at any time on any subject;
  -         Safety instructions given to you by your supervisor;
  -         Conmendations.
  Depending upon the gravity, three (3) Warning Notices            for any (not   necessarily the same) infiaction may result in
  termination.

  c.    Sexual Abuse/Harassment
  SEXUAL ABUSE - It is the policy of the Archdiocese of Santa Fe, that sexual misconduct by personnel of the
                                                                                                                 Archdiocese,
  while performing the work of the Archdiocese is contrary to Christian principles and is outsiie the scope
                                                                                                             of the duties and
  employment of all personnel of the Archdiocese. All personnel of the Archdiocese must comply wlth
                                                                                                              applicable New
  Mexico laws regarding incidents of actual or suspected sexual misconduct. All personnel of the Archdiocese includes
  officers, employees, lay volunteers, Archdiocesan seminarians, clerics and religious. For this reason, all personnel
                                                                                                                        of the
  Archdiocese will attend a Sexual Abuse Workshop sponsored by the Archdiocesi during the first year
                                                                                                     of their service to the
  Archdiocese.

  HARASSMENT on the basis of sex is unlawful and contrary to Catholic Center practice. As with other
                                                                                                     forms of
  harassment, we prohibit sexual harassment by any and all employees. Such conduct rnay result
                                                                                                 in disciplinary action up to
  and including termination. Unwelcome sexual advances, requests for sexual f'avors, and other verbal
                                                                                                      or pSysical conduct of
  a sexual nature constitute sexual harassment when (1) submission to such conduct is made either explicitly
                                                                                                               or impticitly a
  term or condition of an ildividual's ernployrnent (Quid pro quo), and/or submission to or rejection
                                                                                                         of such conduct by-an
  individual is used as the basis for ernployment decisions affecting such individual; (2) such.ondo.t
                                                                                                       has the purpose or eifect
  of substantially interfering with an individual's work performance or creating an intimidating, hostile, or offensive work
  environmeut (hostile work environment).
           Any employee who believes that he or she has been the subject of sexual harassment/harassment, or who has
                                                                                                                                any
  knowledge of that kind of behavior should report the alleged act immediately to the supervisor who
                                                                                                           will report the incident
  promptly to the Human Resources Director. If the harassmeut iuvolves the superviior, the
                                                                                                      ernployee shoulcl report the
  alleged act immediately to any other supervisor or department head who will report the incideni promptly
                                                                                                                    to the Human
  Resources Director. The Director of Human Resources will rneet with the ernployee and accept
                                                                                                       a fo'nai written cornplaint
  which is necessary for a formal investigation to be conducted. However, oepenoing upol the clrcumstauces,
                                                                                                                   the Director of
  Human Resources may conduct an investigation without a formal written complaint.
           The Human Resources Director will investigate the alleged harassment and do whatever is necessary
                                                                                                                     to resolve the
  formal complaint, il accordance with 400.h.6. Actions may include any or all of the following:
  a.       Investigation of the cornplaint by interviews with parties involvecl.
  b.       Consideration will be given to suspersion of the alleged perpetrator(s) during ilvestigation.
  c.       If facts warrant, the perpetrator(s) will face termination from ernployment.
  d'       Investigation will be conducted and a resolution of the issue will be submitted within sixty (60)
                                                                                                                 days of a formal
           written allegation.
                                                                                                                            400.1



                                                                                                                 212004


Case 18-13027-t11            Doc 79        Filed 01/22/19           Entered 01/22/19 12:30:28 PageASF.ROMERO.OOOl
                                                                                                   52 of 60                           l2
   e        All information will be held in confidence until and if a decision is made that a person will  be disciplined. At that
            time, it may be necessary to provide inforrnation as to the alleged conduct to, but only to, those individuals who are
            required to know of the allegations. Any employee who is not satisfiecl with tle resolution of tle matter may resort
            to the policy on Complaint Procedures (400.h.6).

  d.   Rules of Conduct
  -         You must report to work in a safe and alert physical and mental condition.
  -         You must report to work in sufficient time to assume the responsibilities of your positiot at the scheduled startilg
            time.
  -         You must proceed with each job assignment promptly and in a safe and efficient manner.
  -         The Catholic Center's work time, tools, supplies, and equipment will be used to perform only Catholic Center
            work.
  -         Tools and equiprnent will always be used carefully and in a safe ancl efficient lnanner.
  -         You are expected to deal courteously and honestly with the public ancl with your fellow employees and to conduct
            yourself at all times in a manner which will reflect credit upon yourself, the Catholic Center, and the Archdiocese
            of Santa Fe.
            Some examples   of misconduct which will not be tolerated are set out in section 400.f.

  e. Disciplinary   Procedures
            As noted earlier in this handbook, the Catholic Center is a "just cause" employer. Ernployees may receive an
            employee Counseling/Warning Notice when the job performance does not meet acceptable standards. However,
            there rnay be circumstances that warrmt immediate termination, i.e. gross misconduct, in which case a
            Counseling/Warning Notice may not be issued. All counselings and warnings will be documentecl with applicable
            signatures and submitted to Human Resources for filing. The terminated employee may utilize the Appeal frocess,
            cf.400.3.f.

  f. Examples of Misconduct which would subject an etnployee to discipline and/or imnediate terrnination include, but are
  not limited to the following:
  a.        Sleeping while on duty.
  b.        Possession or use of intoxicants, narcotics, barbiturates, rnood altering substances, or any other non-prescribed
            controlled substance while on duty.
  c'        Reporting to work or being on duty and appearing to be under the influence of intoxicants, narcotics, barbiturates or
            any other controlled substance.
  d.        Failure to inform a supervisor of the taking of medication that might affect your ability to work in an alert, saf'e and
            efficient manner.
  e.        Possession of firearms, other weapons or explosives on the property.
  f.        Smoking in areas designated as "Non Smoking".
  g'        Unauthorized removal, theft, conversion or use of the Catholic Center's property, materials, facilities or equipment
            or any items of property of other employees.
  h'        Fighting on Catholic Center property at any time, or in any other place where you are engaged in pertbrming your
            position assigrunent.
  i.       Willful or careless abuse, damage or destruction of property, materials, facilities or equipment.
  j.       Knowingly giving false information which could materially affbct the performance of your duties, other employees,
           or operations, for example: falsification of time records, personnel records (including employrnent applicaiions) or
           other Catholic Center records.
  k.       Falsification of information resulting in the misuse of fringe benefits including, but not limited to personal and
           military leave.
  L        Breach of trust with respect to confidential information or other matters in connection with employment. Misuse
                                                                                                                           or
           unauthorized use of information from Catholic Center records.
  m,       Refusal or willful nolcompliance of an assigned duty or other instruction of your supervisor.




                                                                                                                              400.2



                                                                                                                  212004


Case 18-13027-t11            Doc 79         Filed 01/22/19         Entered 01/22/19 12:30:28 PageASF.ROMERO.OOOl
                                                                                                  53 of 60       l3
   n.       Failure to observe and abide by safety rules and commonly recognized safe working practices.
   o.       Immoral or disorderly conduct on the job.
   p.       Leaving work assigrrments during working hours without proper permission.
   q.       Sexual harassment.
   r.       Failure to follow Catholic Center, state or federal rules and regulations.
   S,       Failure to report for work as scheduled or notified, except for good and sufficient cause shown.
   t.       Inattention to or neglect of duties, including unsatisfactory work performance.
   u.       Failure to report promptly to your supervisor any personal injury.
            Use of abusive language or otherwise violating general rules of courtesy and good conduct in relation to
            supervisors, fellow employees, or visitors.
   w.       Solicitation or distribution il violation of Catholic Center practices during work hours.
   x.       Failure to conduct personal affairs so as to avoid involving or reflecting unfavorably on the Catholic Center.
   v.       Garnbling in any forrn on Catholic Center property.
   z.       Failure to observe properly posted signs and to take applopriate action or precaution as indicated.
        aa. Refusal to participate in Catholic Center activities designed to provide training and/or a sense of team cooperation
            in ministry.

   g. FRAUD POLICY AND FRAUD RESPONSE PLAN

   OBJECTIVE
             The revised code Code of Canon Law, effective Novernber 21 , 1983, addresses extensively the responsibilities
   of bishops and their delegates as administrators of the Church's temporal goods. Ultimately, the Archbishop has the duty
   to ensure that no abuses exist in the administration of Church goods within the Archdiocese. This policy is promulgated
   to support and assist the Archbishop in that responsibility.
             The Archdiocesan Finance Council provides review, oversight and counsel to the Archbishop at the
   Archdiocesan level. At the local level, the parish finance council is to provide the pastor or administrator with similar
   advice and counsel. The Archdiocesan internal auditors also serve a vital role in the review and monitoring of various
   internal controls at the parish level. This document should be made available to all employees and volunteers.
             The Archdiocese of Santa Fe is committed to the highest possible standards of accountability in all its affairs. It
   is determined to develop a culture of the Gospel, one of honest and accountable stewardship and opposition to fraud and
   embezzlenent. An euviromnent which allows any embezzlement or fraud is not acceptable, and all criminal, civil and
   canon laws will be strictly enforced.
             In line with that commitment, this document outlines the principles we are cornmitted to in relation to reporting
   and managing fraud and embezzlement.
   It will outline the steps that are to be taken in the event of suspicion of fraud or actual tiaud and communicate how it will
   be dealt with. These actions apply to priests, religious, lay employees, volunteers, or any person suspected of fraud or
   embezzlement.
            The Archdiocese encourages all clergy, religiotts, employees, and volunteers to corne forward and report
   instances of fraud and embezzlement and provides assurance against recrimination.

   COURSE OF ACTION
      1. All suspected or documented fraud or embezzleurent should be imrnediately reported to the office of the Director
         of Finance or the office of the Human Resource Director. An initial report of the incident must be documented
         in writing by the complainant and provided to the Director of Finance. All complaints and reports of suspected
         embezzlement will be kept confidential in order to protect both the cornplainant and the suspected embezzler.
         The complainant will be notified of the actiou taken by the Archdiocese within fourteel days.
      2. The Director of Finance will coordinate closely with the Chancellor and Human Resource Director, as
         necessary, during the investigative process until final resolution.
      3. The suspected embezzler should not be approached or apprehended.
      4. The premature approach might jeopardize the gathering of necessary evidence, result in a needless lawsuit or
         cause physical hann to the persons involved. All inforrnation regarding the incident should remain confidential
         by the complainant.


                                                                                                                          400.3


                                                                                                                2t2004


Case 18-13027-t11           Doc 79       Filed 01/22/19          Entered 01/22/19 12:30:28 Page 54  of 60
                                                                                                ASF,ROMERO.OOOl                    l4
                                         Saint Anne Parish
                                                 5n Alicia Streer
                                               Santa Fe,   NM   875or




          Christine ltomero
          Business Manager
          2189 Candelero
         Santa Fe, NM 87505


         November 21,2A'16


         Dear Christine,

         First off, I would like to thank you for your many years of service to gt. Anne,s parish.
         You have been dedicated and committed to cloirig your job as business manager.

        As pastor rrf st, Anne's, I hav-e decided to make a personnel change based on your.
        resistance to cl'range and to cooperate with my vision of leaclershlp. When i presented
                                                                                                     to
        you my vision for the parish leadership with your Job description and changes
                                                                                         that I
        would like implemented, I experienced from you resistance lo change and a feelings
                                                                                                of
        resentment, I feel that you are unhappy here which has created an environment
                                                                                          thit is
        yt.hea]thy' Although you have worked well with the previous pastoq, my style of
       leadership and what you were used to has come into conflict. I can't envision this
                                                                                            conflict
       being resolved. Thus it is best that we move on from this arrangement and begin
                                                                                           with a
       lresh start. Your employment with the parish of St, Anne, .o*"-, to arr end with
                                                                                         this letter.
       I ask that you leave your keys to parish with rne and that you leave all passwords
       (including tRS log in nurnber and state of NM Log in number
                                                                         anc{ computer and
       parish email log in passwords). You will be given your salary for
                                                                          the rest of t5e month of
       November 20L6 and personal leave Buyback. You cln malce arrangements wilh me
                                                                                             to
       pick up your personal belongings.

                you again for your service, May God bless you and all your loved ones. wislr
       Thutr.                                                                         I      you
       the best in the future.




           Larry
       pastor




                                                                                        \o
Case 18-13027-t11        Doc 79      Filed 01/22/19         Entered 01/22/19 12:30:28 Page 55 of 60
     D-l 0l-CV-201 703 I 3l - Wcdncsday, January 16' 2019



                                                                                        Christine B Romero
                                                                                                            v.
                                                                                      Archdiocese of Santa Fe

                                                                                              CASE DETAIL
                   CASE #               CURRENT JUDGE                                FILING DATE                                                          COURT
D-l0l-cv-201703131                  Ortiz, Rayrnond Z.                  l0/31/2017                          SANTA FE Dishict


                                                                                       PARTIES TO THIS CASE
                         PARTY TYPE                             PARTI' DESCRIPTION                                            PARTY #                                         PARTY NAME
DE                                                   Defendant Appeliec                                      I                                                 ARCHDIOCESE OF SANl'A FE
                                                                                          ATTORNEY: SANCHEZ SARA N
                                                                                       ATTORNEY: WARBURTON ROBERT              P.

                                                                                      AI.TORNEY: GALLEGOS REBEKAH ANNE
DE                                                   Defbndant Appellcc                                     2                                                  BRITO LARRY
                                                                                          ATTORNEY: SANCHEZ SARA N
                                                                                       ATTORNEY: WARBURTON ROBERT              P.

                                                                                      A1TORNEY : CALLEGOS REBEKAH ANNE
PP                                                   Plaintil'f Appe llant                                   I                                                 ROMERO CHRISTINE B
                                                                                            ATTORNEY: LEVY PIERRE
                                                                                            ATTORNEY: BEVAN AIMEE
                                                                                        ATTORNEY: AUCOIN M. MICHELLE


                                                                                     CIVIL COMPLAINT DETAIL
       COMPLAINTDATE                              COMPLAINT SEQ                  #       COMPLAINT DESCRIPTION                                    DISP                               DISP DATE
t0/3v2017                                                                               OPN: COMPLAINT


                       coA sEQ #                                                                                  COA DESCRIFTTION
                                                                                                            Adrninistrative Appeal with a New Trial


                                   PARTYNAME                                                                          PARTY TYPE                                                       PARTY #



                                                                             HBARINGS FOR THIS CASE
     HEARINGDATE                         HEARINGTIME                              TYPE
                                                                                 HEARING     HEARING.ITJDCE                                               COURT                       COURTROO}T
03/05i20   I   8                    3:00 PM                             MOTION HEARINC  Ortiz, Rayrnond Z.                                  SANTA I'E                          Santa Fe County Judicial
                                                                                                                                                                               Cornplcx


                                                           REGISTER OF ACTIONS ACTIVITY
       RVf,,NT DATE                   EVENT      DESCRIPTION EVENT RESULT   PARTY ryPE                                                                   PARTY     #                      I\MOUNT
t2/04/20t8                          NTC: NOTICE OF
                                    BANKRUPTCY
                                    Notice ofBankmptcy - Archdiocesc olSanla Fe
tt/30/2018                          MTN: TO COMPEL
                                    Plaintif'fChri stine B Rornero's Moti on to Cornpel Full and Cornplete Answers and Responses to Her Interlogatories Nos 2, 3, 4, 5, 6, 8, 9, 1 0, I l , 1 4, 16.20,22,27 ,30,
                                    32,andRequestsfbrProduction        Nos   I   flrrough4, 13, I5 and l6
l0/22/20t8                          CERTIFICATE OF SERVICE
                                    Certificate ofService - Archdiocesc ofSanla Fe s Responses md Objections to PlaintiffChristiDe Ronrero s Second Set ofRequest for Production ofDocuucnts
09/t9n0t8                           CERTIFICATE OF SERVICE
                                    Cefiificate olService
08/27t2018                          CERTIFICATE OF SERVICE
                                    Ccnillcate of Service - Fathcr Lany Brito s Rcsponses and Objections to PlaintiffChristine Rornero      s   Sscond Set of Rcquests fbr Production of Docrnncnts
08/20/2018                          CERTIFICATE OF SERVICE


                                    Production olDoctuneDts
08/06/201 8                         CERTIFICATE OF SERVICE


                                    Docrnnents
07/26/20t8                          CERTIFICATE OF SERVICE




     Page          I

                                                                                                                                                                      I
                   Case 18-13027-t11                        Doc 79               Filed 01/22/19                   Entered 01/22/19 12:30:28 Page 56 of 60
       D-l 0l-CV-201 703131 - Wednesday, January 16, 2019


                             Ccrtificate of Service
06/26/2018                   CEIITIFICATE/ PROOF OF
                             MAILING


06t26/20t8                   CERTIFICATE/ PROOF OF
                             MAILING
                             Ccrrificate ofService - PlaintiffChristine B. Rorrrero's Answe$ & Responses to Defendant Arthdiocese ofSanta Fe's Firct Set ofhrtenogatories & Requests fbr
                             Production to Plaintiff Christine B. Romero
06/06n0t8                    ORD: ORDER
                             Stipulatcd Conlidentiality And Pl.otective Order
05u/2018                     CERTIFICATE OF SERVICE


                             Docruilgnts
05/l t/20r8                  CERTIFICATE OF SERVICE
                             Cerlificate of Seryice
03/30/20 | 8                 r\NSWER
                             Delbndants'Answer and Affinnative Defenses to Plaintiffs Cornplaint
03i30/20t 8                  CERTIFICATEOF        SERVICE                                            PP                                I

                             Certi llcate of Service - Plaintiffs First Set of Int. and Req. for Prod. of Doc. to   Dei Archdiocese ofSF
03/30t2018                   CERTIFICATE OF SERVICE
                             Certificate ofS€ryice - Plaintiffs First Set oflnt. and Req- for Prod. ofDoc. to Del Larry Brito
03t30/2018                   EN'|RY OF         APPEARANCE                                            PP                                I

                             Enny ofAppearance - M. Michelle Aucoin, Esquire
03lt6n0t8                    ORD: ORDER DENYING
                             Order Denying Defendants' Motion to Disrniss NMHRA Clairns
02/23/20t8                   NTC: HEARING
                             NoticeOfl'learingMarch5,20l8@3:00prnMatter: Defendants MotiontoDisrnissNMHRAClairns
02/20t20t8                   REQUEST FOR HEARING/
                             SFTTING
                              Request for Hearing - Defendants Motion to Disrniss NMFIRA Clairns
02t20t2018                   NTC: COMPLETION OF
                              BRIEFING
                             Notice of Completion of Briefing on Defendants'Motion to Disrniss NMHRA Clairns
02n0/20t8                     REPLY
                              Defendants Reply in Supporl of Motion to Disrniss NMHRA Clairns
0tn2/20t8                     RESPONSE
                              PlaintilTChdstine B- Rornero's Response in Opposition to Defendants' Motion to Disrniss NMHRA Clairns
t2/20/2017                    MTN: TO DISMISS
                              Defendants' Motion to Disrniss NMHRA Clairns
I I /30/201'7                 JDG: NOTICE OF JUDGE
                              ASSIGNMENT
                              Notice ofJudge Assignrnent case has been reassigned to Judge Rayrnond Z. Oniz effectivq Novernber 21,2017 due to tlre excusal ofJudge David K. Thornson
n/21/20l',]                   ACCEPTANCE OF SERVICE
                              Notice of Acceptmce of Service
It2t/20t'|                    .lury Additional 6 / Total 12
                              (EF)    $ | 50

                              Defendants'Jury Demand
I    t/2tn0t1                 ENTRY OF APPEARANCE
                              Entry ofAppearance
n/2v201'1                     .1DG:   JUDGE
                              EXCUSALi PEREMPTORY
                              CHALLENGE
                              Peremptory Election to Excuse Hon. David K. Thornson
'I   t/01120t7                JURY DEMAND6            PERSON                                         PP                                I

                              Dernand lbr Jury Trial
t0/31/20t1                    OPN:     COMPLAINT                                                     PP                                I



                              the New Mexico Hrunan Rights Act, Breach ofLnplied Ernployment Contmct, Breach ofthe Implied Covenant ofGood Faith md Fair Dealing, Attomey Fces, and
                              Punitive Darnages


                                                                     JUDGE ASSIGNMENT HISTORY
                  ASSIGNMENT DATE                               JUDGENAME                                                   SEQ#               ASSIGNMENT EVENT DESCRIPTION
t0t3l    /201'7                                 Thornson, David   K.                                 I                                         INITIAL ASSIGNMENT




        Pagc 2



                  Case 18-13027-t11                   Doc 79             Filed 01/22/19                     Entered 01/22/19 12:30:28 Page 57 of 60
   D-l0l-CV-201703131 - Wednesday, January   16, 2019


n/2t/20t7                           Orliz, Raymond Z.               2                        Judge Perernptory Excusal




    Pagc 3



            Case 18-13027-t11           Doc 79          Filed 01/22/19   Entered 01/22/19 12:30:28 Page 58 of 60
                                                                                        FILED IN MY OFFICE
                                                                                    DISTRICT COURT CLERK
                                                                                           311612018 9:34 AM
                                                                                      STEPHEN T. PACHECO
                                                                                              Marina Sisneros

  FIRST JUDICIAL DISTRICT COURT
  STATE OF NEW MEXICO
  COUNTY OF SANTA FE
  Case No. D-01 01 -CV -2017 -03131


  CHRISTINE B. ROMERO,

                              Plaintiff,




  ARCHDIOCESE OF SANTA FE
  and LARRY BRITO,

                              Defendants



                              ORDER DENYING
                 DEFENDANTS' MOTION TO DISMISS NMHRA CLAIMS

         THIS MATTER is before the Court on Defendants' Motion to Dismiss NMHRA

  Claims, filed on December 20,2017. The Court, having considered the pleadings, held

  a hearing in this matter, and being otheru,rise fully informed, finds that the motion is not

  well taken and should be denied for the reasons stated at the hearing.

         THEREFORE,

         lT lS HEREBY ORDERED that Defendants' Motion to Dismiss NMHRA Claims

  filed on December 20,2017 be, and hereby is, denied.




                                                      aJ
                                                   RAYMOND Z. ORTIZ,
                                                   DISTRICT JUDGE
                                                                       SH-'*-_




Case 18-13027-t11     Doc 79     Filed 01/22/19
                                                                               I       \L
                                                   Entered 01/22/19 12:30:28 Page 59 of 60
  Respectfully submitted by:

  O' FRIEL and LEVY, P.C.
  Attorneys for Plaintiff Christine B. Romero


  By     /s/  Pierre Levv
         Pierre Levy, Esq.
         Aimee Bevan, Esq.
         M. Michelle Aucoin, Esq.
         P.O. Box 2084
         Santa Fe, New Mexico 87504-2084
         (505) 982-5929
         pie rre@ofriela nd levv. com
         aimee@ofrieland lew.com
         m ichelle@ofrielandlevv. com




  Approved as to form

  STELZN ER, WINTER, WARBURTON,
  FLORES, SANCHEZ & DAWES, P.A.
  Attorneys for Defendants

  By:   E-mail Approval, 03-06-18
         Sara N. Sanchez, Esq.
         Robert P. Warburton, Esq.
         Rebekah A. Gallegos, Esq.
         302 Eighth Street NW, Suite 200
         P.O. Box 528
         Albuquerque, NM 87103
         (505) 938-7770
         Ssa nchez@ste lzne rlaw. com
         rpw@stelznerlaw.com
         rga leg os@stelznerlaw. com
               I




                                                2




Case 18-13027-t11     Doc 79     Filed 01/22/19     Entered 01/22/19 12:30:28 Page 60 of 60
